Exhibit 10.3
 
EXECUTION VERSION
 
FORECLOSURE AND ASSET PURCHASE AGREEMENT
 
by and among


Rosenthal & Rosenthal, Inc.,
as Secured Party Seller,
 
GT Systems Inc.
and
GT’s Operating Affiliates Party Hereto,
as Borrowers and Obligors,


Eric Goldstein,
as an Obligor,


Corporate Resource Development Inc.
as Buyer, and
 
Corporate Resource Services, Inc.
and
Tri-State Employment Services, Inc.,
 
as Guarantors
 
Dated as of March 24, 2010
 
 
 

--------------------------------------------------------------------------------

 



Table of Contents
 

       
Page
ARTICLE I OBLIGORS’ ACKNOWLEDGEMENTS, AGREEMENTS AND WAIVERS
 
3
Section 1.1
 
Acknowledgment of Factual Matters
 
3
Section 1.2
 
Disposition of Purchased Assets
 
3
Section 1.3
 
Deficiency; Surplus
 
3
Section 1.4
 
Waiver of Notice and Right to Redeem
 
4
Section 1.5
 
Liabilities and Liens Remain Outstanding
 
4
Section 1.6
 
Separate Entities; No Agency Relationship
 
4
ARTICLE II PURCHASE AND SALE OF ASSETS
 
5
Section 2.1
 
Purchase and Sale of Assets
 
5
Section 2.2
 
Excluded Assets
 
6
Section 2.3
 
Assumed Liabilities
 
7
Section 2.4
 
Excluded Liabilities
 
7
Section 2.5
 
Purchase Price
 
7
Section 2.6
 
Closing Transactions
 
9
Section 2.7
 
Allocations
 
9
Section 2.8
 
Non-Assignable Assets
 
10
ARTICLE III REPRESENTATIONS AND WARRANTIES OF OBLIGORS
 
10
Section 3.1
 
Organization and Qualification; Subsidiaries; Operating Affiliates
 
10
Section 3.2
 
Authority Relative to this Agreement and Related Matters
 
11
Section 3.3
 
Borrower Organizational Documents
 
11
Section 3.4
 
No Conflict; Required Filings and Consents
 
11
Section 3.5
 
Financial Statements; Undisclosed Liabilities; Absence of Certain Changes
 
12
Section 3.6
 
Absence of Litigation
 
13
Section 3.7
 
Employee Benefit Plans
 
13
Section 3.8
 
Permits
 
14
Section 3.9
 
Purchased Assets; Business
 
14
Section 3.10
 
Assumed Contracts
 
14
Section 3.11
 
Compliance with Laws
 
15
Section 3.12
 
Labor Matters
 
15
Section 3.13
 
Tax Matters
 
15
Section 3.14
 
Brokers
 
15
Section 3.15
 
Intellectual Property
 
16
Section 3.16
 
Operation of Business
 
16
Section 3.17
 
Sound Business Judgment
 
16
Section 3.18
 
Lack of Collusion; Arm’s Length Transaction
 
17
Section 3.19
 
Bulk Sales
 
17
ARTICLE IV ROSENTHAL’S LIMITED WARRANTIES; LIMITATIONS OF DAMAGES
 
17
Section 4.1
 
Organization; Authority Relative to this Agreement
 
17
Section 4.2
 
No Conflict; Required Filings and Consents
 
18
Section 4.3
 
Absence of Litigation
 
18

 
i

--------------------------------------------------------------------------------


 
Table of Contents
(continued)
 

         Page
Section 4.4
 
Holder of Loan Documents
 
18
Section 4.5
 
No Subordination
 
18
Section 4.6
 
Brokers
 
18
Section 4.7
 
Notice of Article 9 Sale
 
18
Section 4.8
 
Limitations of Damages
 
19
Section 4.9
 
Lack of Collusion; Arm’s Length Transaction
 
19
ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER AND GUARANTORS
 
19
Section 5.1
 
Organization; Authority Relative to this Agreement
 
20
Section 5.2
 
No Conflict; Required Filings and Consents
 
20
Section 5.3
 
Absence of Litigation
 
20
Section 5.4
 
Brokers
 
20
ARTICLE VI COVENANTS OF OBLIGORS
 
21
Section 6.1
 
Conduct of Business by Obligors Pending the Closing
 
21
Section 6.2
 
Notification of Certain Events
 
22
Section 6.3
 
Non-Competition; Non-Solicitation
 
22
Section 6.4
 
Name Change
 
24
Section 6.5
 
Payments to Employees
 
24
ARTICLE VII COVENANTS OF BUYER AND ROSENTHAL
 
24
Section 7.1
 
Representations and Warranties
 
24
Section 7.2
 
Notification of Certain Events
 
25
Section 7.3
 
Reimbursement of Costs; Post-Closing Assistance
 
25
Section 7.4
 
Access to Business Records
 
26
ARTICLE VIII ADDITIONAL AGREEMENTS OF THE PARTIES
 
26
Section 8.1
 
Access to Information
 
26
Section 8.2
 
Commercially Reasonable Efforts; Further Assurances
 
26
Section 8.3
 
Public Announcements
 
27
Section 8.4
 
Transfer Taxes
 
27
Section 8.5
 
Release of Security Interests
 
27
Section 8.6
 
Release by Obligors
 
27
Section 8.7
 
Consents
 
28
Section 8.8
 
No Solicitation
 
28
ARTICLE IX CONDITIONS TO THE CLOSING
 
28
Section 9.1
 
Conditions to Obligations of Each Party
 
28
Section 9.2
 
Additional Conditions to Obligations of Buyer
 
28
Section 9.3
 
Additional Conditions to Obligations of Rosenthal
 
30
ARTICLE X TERMINATION
 
31
Section 10.1
 
Termination
 
31
Section 10.2
 
Effect of Termination
 
32

 
ii

--------------------------------------------------------------------------------


 
Table of Contents
(continued)
 

     Page
ARTICLE XI INDEMNIFICATION PROVISIONS
 
32
Section 11.1
 
Borrowers’ Indemnification Obligation
 
32
Section 11.2
 
Rosenthal’s Indemnification Obligation
 
33
Section 11.3
 
Buyer’s Indemnification Obligation
 
33
Section 11.4
 
Procedures for Indemnification for Third Party Claims
 
33
Section 11.5
 
Indemnification Limitations
 
35
Section 11.6
 
Exclusive Remedy
 
36
ARTICLE XII GENERAL PROVISIONS
 
36
Section 12.1
 
Survival of Representations and Warranties; Disclosure
 
36
Section 12.2
 
Notices
 
37
Section 12.3
 
Headings
 
38
Section 12.4
 
Entire Agreement
 
38
Section 12.5
 
Assignment; Parties in Interest
 
38
Section 12.6
 
Governing Law; Consent to Jurisdiction
 
38
Section 12.7
 
Counterparts
 
39
Section 12.8
 
Severability
 
39
Section 12.9
 
Specific Performance
 
39
Section 12.10
 
Fees and Expenses
 
39
Section 12.11
 
Amendment
 
40
Section 12.12
 
Waiver
 
40
Section 12.13
 
Guaranty
 
40
ARTICLE XIII CERTAIN DEFINITIONS
 
41
Exhibit A
 
Form of Bill of Sale
 
 
Exhibit B
 
Purchase Price Allocation
   
Exhibit C
 
Intentionally Left Blank
   
Exhibit D
 
Form of Article 9 Sale Notice
   
Exhibit E
 
List of Persons to Whom Article 9 Sale Notice Was Sent
   
Exhibit F
 
Form of Service and Collections Agreement
   
Exhibit G
 
Form of Consulting Agreement for Eric Goldstein
   
Exhibit H
 
Form of Legal Opinion to Buyer from Obligors’ Counsel
   
Exhibit I
 
Form of Assignment and Assumption Agreement - Light Industrial
   
Exhibit J
 
Form of Amended and Restated Service Agreement - Light Industrial
   
Exhibit K
 
Form of Assignment of Domain Names
   
Exhibit L
 
Form of Assignment of Trade Names
   
Obligor Disclosure Schedule
       
Buyer Disclosure Schedule
       
Rosenthal Disclosure Schedule
       



 
iii

--------------------------------------------------------------------------------

 

FORECLOSURE AND ASSET PURCHASE AGREEMENT
 
FORECLOSURE AND ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of March
24, 2010 (the “Execution Date”), by and among Rosenthal & Rosenthal, Inc., a New
York corporation (“Rosenthal”), GT Systems Inc., a New York corporation (“GT”),
Eric Goldstein (“Mr. Goldstein”), GT’s operating affiliates party hereto
(collectively, the “Operating Affiliates”, and together with GT, collectively,
“Borrowers” and each, individually, a “Borrower”, and together with Mr.
Goldstein, the “Obligors” and each, individually, an “Obligor”), Corporate
Resource Development Inc., a Delaware Corporation (“Buyer”),  Corporate Resource
Services, Inc. (“CRS”) and Tri-State Employment Services, Inc. (“Tri-State” and
together with CRS, “Guarantors”).  Obligors, Rosenthal, Buyer and Guarantors are
referred to collectively herein as the “Parties.”
 
WHEREAS, Borrowers and Rosenthal are parties to that Loan and Security
Agreement, dated as of September 11, 2007, as amended, supplemented, assumed or
otherwise modified from time to time (the “2007 Loan Agreement”);
 
WHEREAS, pursuant to the 2007 Loan Agreement and subject to the terms and
conditions therein, Rosenthal agreed to make revolving loans to Borrowers in the
original principal amount of up to $27,000,000 (the “Revolver Loans”) and to
make a term loan to Borrowers in the original principal amount of $5,000,000
(the “Term Loan” and together with the Revolver Loans, the “Loans”).  The Loans
are secured by all of the assets of Borrowers and are guaranteed by (i) Mr.
Goldstein, as the sole owner of each Borrower, which guarantee is secured by a
security interest in certain of Mr. Goldstein’s assets, including, among other
things, a cooperative apartment located at 866 Fifth Avenue, New York, New York
10065, and (ii) Iris Goldstein pursuant to a guaranty limited to her interest in
such cooperative apartment;
 
WHEREAS, there have occurred and continue to exist Events of Default under the
2007 Loan Agreement (as such term is defined therein), including, but not
limited to, those set forth in that certain Amendment No. 2 and Forbearance
Agreement (the “Forbearance Agreement”), dated as of December 19, 2008, among
Borrowers and Rosenthal and the letter from Rosenthal to Borrowers dated August
10, 2009 (the “Reservation of Rights Letter”) and the following additional
Events of Default, among others, subsequent to the delivery of the Reservation
of Rights Letter and prior to the date hereof: the continued existences of
Over-advances (as defined in the 2007 Loan Agreement) above any amounts agreed
to by Rosenthal, and Borrowers’ violation of the Tangible Net Worth covenant and
Working Capital covenant (each as defined in the 2007 Loan Agreement) for the
fiscal quarters ended June 30, 2009 and September 30, 2009 (collectively, the
“Designated Events of Default”);
 
WHEREAS, as of March 3, 2010, the outstanding principal amount of, and accrued
but unpaid interest on, and bank fees and expenses on, the indebtedness
evidenced by the Loans is approximately $15,885,152;
 
WHEREAS, each Obligor agrees that all of the Obligations (as defined in the 2007
Loan Agreement) to Rosenthal are secured by a properly perfected, first priority
lien on the Collateral (as defined in the 2007 Loan Agreement);
 
1

--------------------------------------------------------------------------------


 
WHEREAS, by reason of the expiration of the Forbearance Agreement and the
existence of the Designated Events of Default, Rosenthal presently has the right
to (i) declare all of the Loans and other Obligations to be immediately due and
payable, (ii) terminate the right of Borrowers to receive any further advance of
the Loans, (iii) terminate the 2007 Loan Agreement, and (iv) realize upon, and
exercise its rights with respect to, the Collateral pursuant to the 2007 Loan
Agreement and the accompanying loan documents and as otherwise provided by
applicable law, in addition to all other rights and remedies provided in the
loan documents or available at law or in equity (such rights being called,
collectively, the “Lender Rights”).  Further, in addition to any action
heretofore taken by Rosenthal, the existing Designated Events of Default
permitted Rosenthal to immediately exercise any and all rights and remedies
provided in the Loan Documents (as defined hereinafter) and pursuant to
applicable law to collect the Obligations and take actions to foreclose, sell
and collect the Subject Collateral (as defined hereinafter);
 
WHEREAS, each Obligor agrees that Rosenthal may enforce its rights as a secured
creditor after default, including, without limitation, by selling all of
Borrowers’ right, title and interest in and to any or all of the tangible and
intangible assets subject to Rosenthal’s liens (collectively, the “Subject
Collateral”), and further acknowledges and agrees that the anticipated outcome
of such steps would be the partial reimbursement of the Obligations owed to
Rosenthal;
 
WHEREAS, the Parties acknowledge and agree that under the terms and conditions
set forth herein, each Obligor will maintain control over its business and
operations until the Closing Date, it being understood and agreed that on the
Closing Date each Obligor will relinquish dominion and control over the
Purchased Assets (as defined hereinafter) to Buyer;
 
WHEREAS, the Parties acknowledge and agree that the continued conduct of the
business and operations of the Borrowers with respect to the Purchased Assets
would not generate a benefit for creditors;
 
WHEREAS, Obligors have been provided with sufficient time and opportunity to
consult with attorneys, appraisers and accountants of their choice to obtain
advice regarding this Agreement and the value of the Collateral;
 
WHEREAS, Rosenthal has asked Obligors and each Obligor has agreed, to surrender
possession of the Subject Collateral solely for the purpose of effecting a
private sale, and Buyer desires to purchase certain of the Subject Collateral on
the terms and subject to the conditions set forth herein; and
 
WHEREAS, Rosenthal, Obligors and Buyer desire to enter into this Agreement to
memorialize their agreement as to Rosenthal’s collection and other disposition
of the Subject Collateral pursuant to Article 9 (“Article 9”) of the UCC (as
hereinafter defined) in a secured creditor’s private sale and Buyer’s purchase
thereof and related matters.
 
NOW, THEREFORE, in consideration of the foregoing, of the mutual covenants and
agreements herein contained and of other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the Parties hereby agree as follows:
 
2

--------------------------------------------------------------------------------


 
ARTICLE I
 
OBLIGORS’ ACKNOWLEDGEMENTS, AGREEMENTS AND WAIVERS
 
Section 1.1 Acknowledgment of Factual Matters
 
Each Obligor acknowledges and confirms the truth and accuracy of the recitals
set forth in the recital paragraphs of this Agreement.  Without limiting the
generality of the immediately preceding sentence, each Obligor acknowledges and
confirms: (i) the existence of the Designated Events of Default and (ii) that,
by reason of the Designated Events of Default, Rosenthal presently has the right
to exercise the Lender Rights.  Further, each Obligor acknowledges and confirms
that, on Rosenthal’s demand, Rosenthal is entitled to exercise any or all of the
Lender Rights and thereupon all of the Obligations will be immediately due and
payable to Rosenthal in full, without offset, defense, recoupment or
counterclaim, and that no Obligor has any claim or defense of any kind, by way
of offset or otherwise, to the payment and performance of all of the
Obligations.  Obligors, jointly and severally, absolutely and unconditionally
promise to pay and perform all Obligations.
 
Section 1.2 Disposition of Purchased Assets
 
Each Obligor hereby consents and authorizes Rosenthal to commence immediately
all actions that Rosenthal considers in its sole judgment to be necessary or
desirable to effectuate a foreclosure of the Purchased Assets.  For purposes of
this Agreement, “foreclosure” includes, without limitation, Rosenthal’s exercise
of its rights in the Purchased Assets as collateral as a secured party after the
debtors’ default, sending notice to certain parties in accordance with the UCC,
including, without limitation, the debtors, certain other creditors of the
debtors, and other parties identified by Obligors who have expressed interest in
acquiring the Purchased Assets, of Rosenthal’s intention to sell the Purchased
Assets at a private sale pursuant to Article 9 under this Agreement (“Article 9
Sale”) and selling the Purchased Assets at such Article 9 Sale; for the
avoidance of doubt, “foreclosure” shall not mean a judicial sale of the
Purchased Assets.  Each Obligor hereby consents to the foreclosure and
disposition of the Purchased Assets to be made by Rosenthal to Buyer pursuant to
this Agreement or such other agreement providing for the sale of the Purchased
Assets, and each Obligor represents, warrants and covenants that every aspect of
Rosenthal’s disposition of the Purchased Assets at a private sale pursuant to
this Agreement, including the method, manner, time, place and other terms, are
commercially reasonable.  Rosenthal is not, pursuant to the terms of this
Agreement, taking possession of any of the Purchased Assets, and each Obligor
will continue to have dominion and control over the Purchased Assets in its
possession until the Closing Date.  On the Closing Date, each Obligor will be
deemed to have irrevocably abandoned and surrendered to Buyer all possession of,
dominion and control over, all rights to collect, and all other rights to the
sold or otherwise transferred Purchased Assets, and Rosenthal will be deemed to
have irrevocably abandoned and surrendered any security interest, lien, other
encumbrance, claim or right to Borrowers’ right, title and interest in the
Purchased Assets.
 
Section 1.3 Deficiency; Surplus
 
The proceeds of the sale of the Purchased Assets pursuant to this Agreement or
any other foreclosure, sale, collection or other disposition of the remaining
Subject Collateral shall be applied to repay the Obligations to Rosenthal.  To
the extent that the proceeds of the sale of the Purchased Assets pursuant to
this Agreement or any other foreclosure, sale, collection, or other disposition
of the remaining Subject Collateral are insufficient to fully repay the
Obligations to Rosenthal, each Obligor acknowledges and agrees that it or he
will be jointly and severally responsible for any such deficiency.  To the
extent all Obligations have been fully and completely paid and satisfied,
Rosenthal agrees that any portion of the Purchase Price in excess of the
Obligations shall be transferred and turned over to the Designated Obligor.
 
3

--------------------------------------------------------------------------------


 
Section 1.4 Waiver of Notice and Right to Redeem
 
Each Obligor’s agreement to enter into this Agreement is voluntary and has not
been induced by coercion of any type.  Each Obligor irrevocably waives any right
to redeem all or any of the Subject Collateral under the UCC or any other
applicable law.  Notwithstanding anything to the contrary in this Agreement,
each Obligor irrevocably waives any right to further notice of any sale or other
disposition of the Subject Collateral under Section 9-611 of the UCC or
otherwise.  In addition, no authorizations and consents under this Agreement
shall constitute Rosenthal’s retention of the Subject Collateral in satisfaction
of the Obligations under Section 9-620 of the UCC and, therefore, such
authorizations and consents under this Agreement will not extinguish any
deficiency hereafter owing by any Obligor with respect to the Obligations.
 
Section 1.5 Liabilities and Liens Remain Outstanding
 
Rosenthal and Obligors specifically acknowledge and agree that the Loans and
other Obligations shall remain outstanding, and Rosenthal does not release any,
but instead specifically reserves all, security interests, liens and other
encumbrances and rights, including, without limitation, Lender Rights, relating
thereto, in all assets and collateral described in the Loan Documents which are
not included in the Purchased Assets and not sold to Buyer pursuant to this
Agreement, including, without limitation, all of the Excluded Assets.
 
Section 1.6 Separate Entities; No Agency Relationship
 
Rosenthal is not, and is not to be construed or deemed to be, a successor of any
Obligor, it being understood and agreed that Rosenthal shall not and does not by
virtue of this Agreement or Obligors’ authorizations and consents under this
Agreement, assume or agree to assume any liability whatsoever of any Obligor,
nor does Rosenthal assume or agree to assume any obligation of any Obligor under
any lease, contract, agreement, or any other document to which any Obligor is a
party, by which each Obligor is or may be bound, or which in any manner affects
the Subject Collateral, including the Purchased Assets, or any part thereof.  In
exercising its rights under this Agreement and the other Loan Documents,
Rosenthal is not acting as the agent of any Obligor, Buyer or the Guarantors and
does not assume and will not be deemed to have assumed any agency obligation
toward, or relationship of agency or trust with or for, any Obligor, Buyer or
the Guarantors.
 
4

--------------------------------------------------------------------------------


 
ARTICLE II
 
PURCHASE AND SALE OF ASSETS
 
Section 2.1 Purchase and Sale of Assets
 
On and subject to the terms and conditions of this Agreement, at the Closing,
Rosenthal shall, in a secured creditor’s Article 9 Sale, sell, assign, transfer,
convey and deliver to Buyer, and Buyer shall, in a secured creditor’s Article 9
Sale, purchase and acquire from Rosenthal, free and clear of all Encumbrances,
other than Assumed Liabilities, all of Borrowers’ right, title and interest, as
of the Closing, in and to the following assets, properties and rights that are
used in connection with the Business as currently conducted by Borrowers
(collectively, the “Purchased Assets”):
 
(a) all fixed assets, including, without limitation, all fixtures, furniture,
furnishings, equipment, products, tools, programs, communications equipment,
accessories, computers, computer hardware and peripheral devices, office and
other equipment and appliances, any replacement and spare parts for any such
assets, and all software embedded therein and all manuals, instruction booklets,
forms, guides, written warranties, bills of sales, other documents of
conveyances and other materials used in connection therewith or related thereto
(collectively, the “Fixed Assets”), including without limitation, all material
Fixed Assets listed in Section 2.1(a) of the Obligor Disclosure Schedule;
 
(b) all contact information (including the name, phone number and address),
resumes and records relating to all individuals (which are listed in Section
2.1(b) of the Obligor Disclosure Schedule) that serve as temporary employees and
shift workers for clients and customers of Borrowers (other than in the Excluded
Industries) (such individuals are collectively referred to herein as the
“Employee Assets”);
 
(c) all books, records, files and papers (“Business Records”), other than
Business Records related exclusively to the Excluded Industries, that contain
information relating, directly or indirectly, to the Business or the Purchased
Assets, including without limitation, all client and customer lists and
information relating to Borrowers’ personnel and in place workforce.  To the
extent any Business Records are in computer format, Borrowers will, in their
sole and absolute discretion, either provide hard copies or file transfers of
such Business Records to Buyer;
 
(d) all written contracts and agreements of Borrowers related to the Business
listed in Section 2.1(d) of the Obligor Disclosure Schedule (the “Assumed
Contracts”) to the extent the required Consents related to the Assumed Contracts
are obtained on or prior to the Closing Date;
 
(e) all deposits held for the account or benefit of Borrowers under the Assumed
Contracts;
 
(f) all Intellectual Property listed in Section 2.1(f) of the Obligor Disclosure
Schedule;
 
(g) all Permits listed in Section 2.1(g) of the Obligor Disclosure Schedule, to
the extent transferable; and
 
5

--------------------------------------------------------------------------------


 
(h) all of the goodwill relating to the Business or any of the Purchased Assets,
other than goodwill related exclusively to the Excluded Industries.
 
Section 2.2 Excluded Assets
 
Notwithstanding anything to the contrary herein, Buyer shall not purchase from
Rosenthal or Borrowers, any assets, properties and rights that are not included
among the Purchased Assets (collectively, the “Excluded Assets”), including,
without limitation:
 
(a) any assets, properties and rights, including receivables, Business Records
and goodwill, related to the Excluded Industries (for the avoidance of any
doubt, Buyer is not purchasing the membership interests of ICG or the assets of
ICG);
 
(b) any cash and cash equivalents other than deposits described in Section
2.1(e), including checks received pending collection as of the close of business
on the Closing Date, notes, bank deposits, certificates of deposit and
marketable securities;
 
(c) any receivables arising from the operation of the Business and services
performed in connection with the Business prior to the Closing Date (whether or
not billed or invoiced prior to the Closing Date), including, without
limitation, all receivables with respect to permanent placement of employees (i)
placed with or introduced to a prospective employer prior to Closing Date, and
(ii) employed on a permanent basis with such prospective employer, whether or
not prior to Closing Date;
 
(d) any deposits and cash collateral relating to Borrowers’ worker’s
compensation insurance programs and any interest of Borrowers in Segregated
Portfolio 132, a segregated portfolio of Caledonian Indemnity SPC, a Cayman
Islands segregated portfolio company (“Segregated”);
 
(e) any contracts and agreements, whether written or oral, other than the
Assumed Contracts; provided, however, that in the event that the required
Consents related to the Assumed Contracts are not obtained on or prior to the
Closing Date, then the Assumed Contract for which such consent has not been
obtained prior to the Closing Date shall be deemed an Excluded Asset hereunder;
 
(f) the Purchase Price to be paid to Rosenthal by Buyer pursuant to this
Agreement and any rights of Rosenthal under this Agreement and any other
agreements, documents, certificates and instruments to be delivered at the
Closing pursuant to Section 2.6(c) hereof;
 
(g) any interests in any real estate including any leases;
 
(h) any claims, deposits, prepayments, prepaid assets, prepaid expenses,
deferred revenues, refunds, rebates, credits, causes of action, rights of
recovery, rights of setoff and rights of recoupment relating to or arising out
of the ownership or operation of the Business or any of the Purchased Assets
prior to the Closing;
 
(i) GT’s corporate name;
 
6

--------------------------------------------------------------------------------


 
(j) any minute books, corporate seals, stock record books and stock transfer
records of Borrowers; and
 
(k) any Fixed Assets owned by The Tuttle Agency of Pennsylvania, Inc.
 
Section 2.3 Assumed Liabilities
 
Upon the terms and subject to the conditions set forth in this Agreement, at the
Closing, Buyer shall assume and pay, honor, perform and discharge when due the
following liabilities and obligations, to the extent arising and relating to the
period after the Closing (collectively, the “Assumed Liabilities”):
 
(a) all liabilities and obligations under the Assumed Contracts for the period
after the Closing if and only if the required Consents related to applicable
Assumed Contracts are obtained on or prior to the Closing Date; and
 
(b) all liabilities and obligations with respect to the operation of the
Business after the Closing.
 
Section 2.4 Excluded Liabilities
 
Buyer shall not assume, and each Obligor shall remain exclusively obligated to
discharge, all liabilities and obligations of Obligors (whether known or
unknown, including but not limited to any liabilities incurred with respect to
the Borrower Employee Plans) other than the Assumed Liabilities (collectively,
the “Excluded Liabilities”).  Buyer and Obligors each agree that Rosenthal is
not assuming nor shall it be liable for any liabilities and obligations of
Obligors, including, without limitation, any federal, state or local taxes.
 
Section 2.5 Purchase Price
 
(a) The purchase price (the “Purchase Price”) paid by the Buyer for the
Purchased Assets shall be the sum of Three Million Dollars (the “Cash Purchase
Price”) and the CRS Shares, plus the assumption by the Buyer of the Assumed
Liabilities.
 
(b) Payment of Cash Purchase Price.
 
(i) Buyer has previously paid to Rosenthal, contemporaneously with the execution
and delivery of a letter of intent by CRS, Rosenthal and Obligors dated March
19, 2010, as amended (the “Letter of Intent”), the sum of Two Hundred Fifty
Thousand Dollars ($250,000) (the “Deposit”) and is paying to Rosenthal in
accordance with the Letter of Intent, contemporaneously with the execution and
delivery of this Agreement the additional sum of One Hundred Fifty Thousand
Dollars ($150,000) (the “Signing Deposit”) by wire transfer of immediately
available funds in accordance with the instructions of Rosenthal.  The Deposit
and the Signing Deposit shall be refunded to Buyer only if the Closing is not
effective by April 5, 2010 (or such later date agreed to by the Parties) for any
reason other than (x) Buyer’s breach of any of its representations, warranties,
covenants, conditions or agreements under this Agreement or (y) Rosenthal’s or
the Obligors’ breach of any of their respective representations, warranties,
covenants, conditions or agreements under this Agreement.  For avoidance of
doubt, if the Closing does not occur by the Outside Date because of actions
taken by Habib Noor, then the Deposit and the Signing Deposit shall be
nonrefundable and retained by Rosenthal, and Rosenthal and the Obligors shall
have no further remedy against the Buyer except in the event Rosenthal or the
Obligors incur Liabilities.
 
7

--------------------------------------------------------------------------------


 
(ii) On or before April 2, 2010, Buyer shall pay Three Hundred Fifty Thousand
Dollars ($350,000) (the “Closing Payment”) to Rosenthal by wire transfer of
immediately available funds in accordance with the instructions of
Rosenthal.  The Deposit, the Signing Deposit and the Closing Payment are
collectively referred to in the aggregate as the “Initial Payment.”
 
(iii) Buyer shall pay Rosenthal the balance of the Cash Purchase Price, by wire
transfer of immediately available funds as follows, in accordance with the
instructions of Rosenthal:
 
(A) Four (4) quarterly payments (“Quarterly Payments”) of $250,000 each, with
the first payment made on the 3-month anniversary of the Closing Date and
succeeding Quarterly Payments to be made on each of the 6-month, 9-month and
12-month anniversaries of the Closing Date, for total Quarterly Payments
aggregating One Million Dollars ($1,000,000); and
 
(B) Subject to Section 2.5(b)(iv) below, commencing on the one-year anniversary
of the Closing Date, monthly payments (“Gross Sales Payments”), payable within
ten days of the end of each month, equal to 0.75% of the gross sales of the
Business (as operated by Buyer following the Closing Date) for such month
attributable to the Purchased Assets and evidenced by a certificate from Buyer
verifying such amount.
 
(iv) Maximum Cash Purchase Price.  Notwithstanding anything in this Section
2.5(b) to the contrary, in no event shall the Cash Purchase Price exceed
$3,000,000 in the aggregate.  Consequently, the Gross Sales Payments shall be
reduced and/or terminate once Rosenthal has received $3,000,000 in the
aggregate.  By way of example only, if on any date on which a Gross Sales
Payment is payable to Rosenthal, Buyer has already paid to Rosenthal a total of
$2,950,000 (the Initial Payment of $750,000, four Quarterly Payments totaling
$1,000,000 and Gross Sales Payments totaling $1,200,000), and if on such date
the Gross Sales Payment calculated under Section 2.5(b)(iii)(B) would have been
$200,000, such Gross Sales Payment shall nevertheless be limited to $50,000,
bringing the total Cash Purchase Price to $3,000,000, and after payment thereof
the Cash Purchase Price shall have been paid in full and no further Gross Sales
Payments shall be required.
 
(v) On the third anniversary of the Closing Date, any portion of the Cash
Purchase Price outstanding shall be due and payable by Buyer to Rosenthal by
wire transfer of immediately available funds in accordance with the instructions
of Rosenthal.
 
(vi) If Rosenthal notifies Buyer in writing that all Obligations under the 2007
Loan Agreement have been fully paid and satisfied, any payments of the Cash
Purchase Price following such notification shall be made to the Designated
Obligor.  In such event any reference in this Agreement to payments to Rosenthal
shall be deemed payments to the Designated Obligor.  Rosenthal shall, within
five (5) Business Days from the date that all such Obligations have been fully
paid and satisfied, notify Buyer in writing (with a copy sent to GT and Mr.
Goldstein) of such event.
 
8

--------------------------------------------------------------------------------


 
Section 2.6 Closing Transactions
 
(a) Closing.  Unless this Agreement shall have been terminated in accordance
with Section 10.1, and subject to the satisfaction or, if permissible, waiver of
the conditions set forth in Article IX, the closing and effectiveness of the
Transactions (the “Closing”) will take place at 10:00 a.m., New York City time,
on a date to be specified by the Parties (the “Closing Date”), which shall be
not later than the second Business Day after the satisfaction or, if
permissible, waiver of the conditions set forth in Article IX (other than those
that by their terms are to be satisfied or waived at the Closing), at the
offices of Bryan Cave, LLP, 1290 Avenue of the Americas, New York, NY  10104,
unless another time, date or place is agreed to in writing by the Parties.
 
(b) Actions and Deliveries by Rosenthal and Obligors.  At the Closing, Rosenthal
and/or Obligors, as applicable, shall deliver to Buyer:
 
(i) a bill of sale substantially in the form of Exhibit A dated the Closing Date
and duly executed by Borrowers and Rosenthal (the “Bill of Sale”);
 
(ii) a list of permanent placements in process as of March 28, 2010, to be
delivered by Obligors;
 
(iii) a list of all billed pre-closing receivables as of March 28, 2010, that
are included in the Excluded Assets pursuant to Section 2.2(c); and
 
(iv) the certificates and documents required to be delivered by Rosenthal and/or
Obligors, as applicable, pursuant to Section 9.2.
 
(c) Actions and Deliveries by Buyer.  At the Closing, Buyer shall deliver to
Rosenthal:
 
(i) any filings or other evidence indicating that any Taxes, fees and charges
described in Section 8.4 that are due on or prior to the Closing Date have been
paid by Buyer;
 
(ii) the certificates and documents required to be delivered by Buyer pursuant
to Section 9.3; and
 
(iii) the Bill of Sale dated the Closing Date and duly executed by Buyer.
 
Section 2.7 Allocations
 
The Purchase Price shall be allocated among the Purchased Assets in accordance
with Exhibit B hereto.  Each of Rosenthal and Buyer agrees to complete (and, if
required by law, file) IRS Form 8594 (and any amended Forms 8594) consistently
with such allocation and, if requested by the other Party hereto, to furnish
such Party with a copy of such Form prepared in draft form no less than 45 days
prior to the filing due date of such Form.  Neither Rosenthal nor Buyer shall
file any Return or take a position with any taxing authority or in connection
with any Tax-related Action or audit that is inconsistent with this Section 2.7.
 
9

--------------------------------------------------------------------------------


 
Section 2.8 Non-Assignable Assets
 
Notwithstanding anything in this Agreement to the contrary, to the extent that
the assignment of any contracts or the transfer of any properties or assets
requires the consent of any other Person or Governmental Authority and such
consent has not been obtained, this Agreement shall not constitute an agreement
to assign or transfer any such contracts, properties or assets or any claim,
right or benefit arising thereunder or resulting therefrom if any such attempted
assignment or transfer would constitute a breach or default thereunder or
otherwise materially adversely affect the rights of Buyer thereunder.  If
consent to the assignment or transfer of any such contracts, properties or
assets is not obtained, or if an attempted assignment or transfer thereof in the
absence of such a consent would be ineffective or would materially adversely
affect the rights of Buyer thereunder, then, at Buyer’s request, Obligors shall
cooperate with Buyer in any reasonable arrangement designed to provide to Buyer
the benefits under such contracts, properties or assets; provided that such
cooperation by Obligors shall not cause Obligors to violate any terms of any
such contract or any applicable Law; provided, further, that Buyer shall assume
all of the post-Closing liabilities and obligations of Obligors under such
contracts to the extent to which Buyer receives the post-Closing benefits
thereof.  Notwithstanding the foregoing, nothing in this Section 2.8 shall
require Buyer to waive any condition to Closing contained in Section 9.1 or 9.2
hereof or excuse Rosenthal or Obligors from making all deliveries required by
Section 2.6(b).
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF OBLIGORS
 
Each Obligor hereby jointly and severally represents and warrants to Rosenthal
and Buyer that as of the date hereof and as of the Closing:
 
Section 3.1 Organization and Qualification; Subsidiaries; Operating Affiliates
 
(a) Except as set forth in Section 3.1(a) of the Obligor Disclosure Schedule,
each of Borrowers is duly organized, validly existing and, as applicable, in
good standing under the Laws of the jurisdiction of its organization.  Each of
Borrowers has the requisite corporate or limited liability company power and
authority, as the case may be, and authority to own, operate or lease the
properties that it purports to own, operate or lease and to carry on the
Business as it is now being conducted.  Except as set forth in Section 3.1(a) of
the Obligor Disclosure Schedule, each of Borrowers is in good standing in the
jurisdictions set forth in Section 3.1(a) of the Obligor Disclosure Schedule,
which includes each jurisdiction where the character of its properties owned,
operated or leased or the nature of its activities makes such qualification
necessary, other than those jurisdictions in which the failure to so qualify or
be in good standing would not have an Obligor Material Adverse Effect.
 
(b) Section 3.1(b) of the Obligor Disclosure Schedule sets forth a complete and
accurate list, by Borrower, of the jurisdictions of formation of each Borrower.
 
(c) Section 3.1(c) of the Obligor Disclosure Schedule sets forth a complete and
accurate list, by Borrower of each of the jurisdictions in which each such
Borrower is qualified to do business.
 
10

--------------------------------------------------------------------------------


 
(d) Section 3.1(d) of the Obligor Disclosure Schedule sets forth a complete and
accurate list, by Borrower of each state in which each such Borrower does
business.
 
(e) None of Borrowers has any subsidiaries, except that ICG is owned by The
Tuttle Agency Inc., The Tuttle Agency of New Jersey, Inc., Tuttle Specialty
Services Inc. and Segue Search of New Jersey Inc. and Segregated is a
wholly-owned subsidiary of GT.
 
(f) All of the entities necessary for, or that are currently engaged in, the
operation of the Business are Parties to this Agreement.
 
Section 3.2 Authority Relative to this Agreement and Related Matters
 
Each of the Borrowers has all necessary corporate and limited liability company
power and authority, as the case may be, to enter into this Agreement and the
other agreements and instruments to be delivered by such Borrower pursuant to
this Agreement and to carry out its obligations hereunder and thereunder.  The
execution and delivery by each of the Borrowers of this Agreement and the
consummation by each of the Borrowers of the transactions contemplated hereby
and thereby (the “Transactions”) have been duly authorized by all necessary
corporate or limited liability company action on its part.  Mr. Goldstein is an
individual residing in the State of New York and has all requisite power,
authority and capacity and is competent to execute and deliver this Agreement
and the other agreements and instruments to be delivered by Mr. Goldstein
pursuant to this Agreement and to perform his obligations hereunder and
thereunder and to consummate the Transactions.  This Agreement has been duly
executed and delivered by each Obligor and, assuming the due authorization,
execution and delivery hereof by Rosenthal and Buyer, constitutes the legal,
valid and binding obligation of the Obligors, enforceable against each Obligor
in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally and by general equitable
principles (regardless of whether such enforceability is considered in a
proceeding in equity or at law).
 
Section 3.3 Borrower Organizational Documents
 
Each of the Borrowers has heretofore furnished to Buyer true, complete and
correct copies of its certificate of incorporation and by-laws (or similar
organizational documents) or certificate of formation and operating agreement,
if any, (or similar organizational documents), as the case may be (together, the
“Borrower Organizational Documents”).  Such Borrower Organizational Documents
are in full force and effect and none of Borrowers are in violation in any
respect of any of the provisions of such Borrower Organizational Documents.
 
Section 3.4 No Conflict; Required Filings and Consents
 
The execution and delivery of this Agreement by each Obligor do not, and the
consummation by Obligors of the Transactions will not, (a) conflict with or
violate the Borrower Organizational Documents of any Borrower, (b) conflict with
or violate any Law or Order applicable to each of the Obligors, or any of them,
or by which the Obligors or any of their properties is bound, (c) result in a
breach of or constitute a default (or an event that with notice or lapse of time
or both would become a default) under, or give rise to any right of termination,
acceleration or cancellation under, or result in the creation of an Encumbrance
on any of the Purchased Assets pursuant to, any note, bond, mortgage, indenture,
contract, agreement, lease, license or other instrument or obligation, oral or
written, to which any Obligor is a party or by which the Obligors or any of
their properties is bound, or (d) require any Obligor to obtain any consent,
approval, authorization or permit of, or to make any filing with or notification
to, any Governmental Authority, except (i) as set forth in Section 3.4 of the
Obligor Disclosure Schedule, (ii) for any filings required pursuant to the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder (the “Exchange Act”), or (iii) in the case of clauses (b)
through (d) above, where such conflicts, violations, breaches, defaults or other
acts or omissions could not reasonably be expected to have an Obligor Material
Adverse Effect.
 
11

--------------------------------------------------------------------------------


 
Section 3.5 Financial Statements; Undisclosed Liabilities; Absence of Certain
Changes
 
(a) Obligors have delivered to Buyer, as Section 3.5 to the Obligor Disclosure
Schedule, true and complete copies of the following:  (a) the balance sheets of
the Business and the Excluded Industries as of December 31, 2008 and December
31, 2007 (the balance sheet of the Business and the Excluded Industries as of
December 31, 2008 is referred to herein as the “Balance Sheet” and December 31,
2008 is referred to herein as the “Balance Sheet Date”) and statements of
operations and retained earnings and statements of cash flows of the Business
and the Excluded Industries for each of the fiscal years ended December 31, 2008
and December 31, 2007 and (b) the balance sheet of the Business and the Excluded
Industries as of September 30, 2009 and income statement of the Business and the
Excluded Industries for the nine months ended September 30, 2009 (all such
financial statements and any notes thereto are hereinafter collectively referred
to as the “Financial Statements”).
 
(b) Except as set forth in Section 3.5(b) of the Obligor Disclosure Schedule,
the Financial Statements, to Obligors’ knowledge:  (i) present fairly in all
material respects the financial position of the Business and the Excluded
Industries as of the dates thereof and the results of operations of the Business
for the periods covered thereby; (ii) are consistent in all material respects
with the books and records of the Business and the Excluded Industries; and
(iii) have been prepared in accordance with GAAP throughout the periods
indicated (except as may be indicated therein), except that any interim
Financial Statements are subject to normal and recurring year-end adjustments,
none of which is expected to be material individually or in the aggregate.
 
(c) Except as set forth in Section 3.5(c) of the Obligor Disclosure Schedule,
none of Borrowers have any material liabilities of any nature, whether accrued,
absolute, contingent or otherwise, and whether due or to become due, other than
(i) liabilities reflected on the Balance Sheet, or (ii) liabilities incurred
subsequent to the Balance Sheet Date in the ordinary course of business.  At the
Balance Sheet Date, there were no material loss contingencies (as such term is
used in Statement of Financial Accounting Standards No. 5 issued by the
Financial Accounting Standards Board in March 1975) that will not be adequately
provided for in the Balance Sheet as required by said Statement No. 5.
 
(d) Except as set forth in Section 3.5(d) of the Obligor Disclosure Schedule or
as otherwise contemplated by this Agreement, there has not occurred any Obligor
Material Adverse Effect and since December 31, 2009, Obligors have conducted the
Business in the ordinary course of business.
 
12

--------------------------------------------------------------------------------


 
Section 3.6 Absence of Litigation
 
Except as disclosed in Section 3.6 of the Obligor Disclosure Schedule, as of the
date hereof, to Obligors’ knowledge (a) there is no private or governmental
action, suit, proceeding, litigation, arbitration, or investigation, criminal
prosecution or inquiry (“Action”) pending or, to the knowledge of Obligors,
threatened against any of Obligors before any Governmental Authority that, if
adversely determined, would have an Obligor Material Adverse Effect, and (b)
there is no legally binding judgment, decree, order, injunction, decision or
award of any Governmental Authority (“Order”) against any of Obligors that has
or would have an Obligor Material Adverse Effect.
 
Section 3.7 Employee Benefit Plans
 
Section 3.7 of the Obligor Disclosure Schedule sets forth a true and complete
list of the employee benefit plans (as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)) currently
maintained, sponsored or contributed to by Borrowers or any entity that would be
deemed a “single employer” with Borrowers within the meaning of Section 414(b),
(c), (m) or (o) of the Code, and all material bonus, stock option, stock
purchase, stock appreciation right, incentive, deferred compensation,
supplemental retirement, post-retirement or post-termination health or welfare
benefit, severance, welfare, medical, life, vacation, sickness, change in
control, death benefit and other similar fringe and employee benefit plans,
programs, policies and arrangements, and all employment and consulting
agreements, in each case for the benefit of, or relating to, any employee or
former employee of Borrowers (including their beneficiaries) (collectively, the
“Borrower Employee Plans”). For purposes of the preceding sentence, “material”
means any program, plan, benefit, policy or arrangement involving either more
than five (5) persons or aggregate liability in excess of $250,000.  Except as
set forth in Section 3.7 of the Obligor Disclosure Schedule and except as would
not have an Obligor Material Adverse Effect, with respect to any of the Borrower
Employee Plans, (i) each Borrower Employee Plan (other than a Multiemployer
Plan) intended to qualify under Section 401(a) of the Code is so qualified and
has received a favorable determination letter from the Internal Revenue Service
(the “IRS”) or, pursuant to Revenue Proceeding 2005-16, may rely upon an opinion
or advisory letter; (ii) no such Borrower Employee Plan is a “multiemployer
plan” within the meaning of Section 3(37) or 4001(a)(3) of ERISA or Section
414(f) of the Code (a “Multiemployer Plan”) or a single employer pension plan
within the meaning of Section 4001(a)(15) of ERISA that is subject to Sections
4063 and 4064 of ERISA (a “Multiple Employer Plan”), and no withdrawal liability
exists with respect to any Multiemployer Plan or Multiple Employer Plan; (iii)
there has been no “prohibited transaction” within the meaning of Section 4975(c)
of the Code or Section 406 of ERISA, involving the assets of any of the Borrower
Employee Plans; (iv) no “accumulated funding deficiency” (within the meaning of
Section 412 of the Code and Section 302 of ERISA) has been incurred, and no
excise or other Taxes have been incurred or are due and owing by Borrowers with
respect to any of the Borrower Employee Plans because of any failure to comply
with the minimum funding standards of the Code and ERISA; (v) no Action has been
instituted or is threatened against or with respect to any Borrower Employee
Plan (other than routine claims for benefits and appeals of such claims); (vi)
each Borrower Employee Plan (other than a Multiemployer Plan) complies and has
been maintained and operated in accordance with its terms and applicable Law,
including, without limitation, ERISA and the Code; (vii) no Borrower Employee
Plan (other than a Multiemployer Plan) is under audit or investigation by the
IRS, U.S. Department of Labor or any other Governmental Authority; (viii) except
as required by Section 4980B(f) of the Code, no Borrower Employee Plan provides
medical, death or welfare benefits (whether or not insured) with respect to
current or former employees of Borrowers beyond their retirement or other
termination of employment; and (ix) the consummation of the Transactions (either
alone or in conjunction with any other event) will not entitle any current or
former employee of Borrowers to any payment (whether of severance pay,
unemployment compensation, golden parachute, bonus or otherwise) or increase the
amount of compensation due to any employee of Borrowers.  Notwithstanding the
foregoing, the representations and warranties contained in this Section 3.7
(other than the representations and warranties contained in subsections (ii),
(iii) and (viii)) are qualified such that to the extent that any such
representation or warranty applies to a Borrower Employee Plan that is a
Multiemployer Plan, such representation or warranty shall be deemed to be to the
knowledge of Obligors.
 
13

--------------------------------------------------------------------------------


 
Section 3.8 Permits
 
Section 3.8 of the Obligor Disclosure Schedule lists the material Permits
required in connection with the operation of the Business as it is now being
operated and conducted by Obligors (collectively, “Borrower Permits”).  Obligors
are in compliance with the terms and conditions of such Borrower Permits, except
where the failure to so comply would not have an Obligor Material Adverse
Effect, and, as of the date hereof, no revocation, suspension or cancellation of
any such Borrower Permit is pending or, to the knowledge of Obligors,
threatened.
 
Section 3.9 Purchased Assets; Business
 
(a) Except as set forth in Section 3.9 of the Obligor Disclosure Schedule,
Borrowers have good, marketable and valid title to or, in the case of leases and
licenses, valid and subsisting leasehold interests or licenses in, all of the
Purchased Assets (except for such Purchased Assets disposed of as permitted by
Section 6.1), in each case free and clear of all Encumbrances, except as set
forth in the Financial Statements.  Except as set forth in Section 3.9 of the
Obligor Disclosure Schedule, none of the Purchased Assets are subject to any
covenant or restriction prohibiting or limiting their transfer under this
Agreement.  Except as set forth in Section 3.9 of the Obligor Disclosure
Schedule, Borrowers do not own or lease any real property.
 
(b) Since its inception, the Business has been operated solely by Obligors.  The
Purchased Assets constitute all of the assets necessary to conduct the Business
in the manner in which it has been operated and conducted by Obligors in the
past year and as it is currently operated and conducted.
 
Section 3.10 Assumed Contracts
 
Except as set forth in Section 3.10 of the Obligor Disclosure Schedule, Obligors
have made available to Buyer a correct and complete copy of each Assumed
Contract, or in the case of an oral Assumed Contract, a correct and complete
written description thereof.  With respect to each Assumed Contract, except as
set forth in Section 3.10 of the Obligor Disclosure Schedule:  (i) the Assumed
Contract is a legal, valid and binding obligation of the parties thereto and is
in full force and effect; (ii) none of Borrowers are in breach of or default in
any material respect, and no event has occurred that with the passage of time or
giving of notice or both would constitute such a breach or default in any
material respect by any of Borrowers, under the Assumed Contract; and (iii) to
each Obligor’s knowledge, no other party to the Assumed Contract is in breach of
or default in any material respect, and no event has occurred that with the
passage of time or giving of notice or both would constitute such a breach or
default in any material respect by such other party, under such Assumed
Contract.
 
14

--------------------------------------------------------------------------------


 
Section 3.11 Compliance with Laws
 
The Business has been operated since January 1, 2009 in compliance with all Laws
applicable thereto, except for any instances of non-compliance which would not
have an Obligor Material Adverse Effect.
 
Section 3.12 Labor Matters
 
(a) Except as would not have an Obligor Material Adverse Effect and except as
set forth in Section 3.12(a) of the Obligor Disclosure Schedule, Obligors: (i)
are in compliance with all applicable Laws respecting employment, employment
practices, terms and conditions of employment, pay equity and wages and hours,
in each case, with respect to current, former or retired employees or
consultants of Borrowers (collectively, “Borrower Employees”); and (ii) have
timely withheld and paid over to the appropriate Governmental Authorities all
amounts required by Law to be withheld from the wages, salaries and other
payments to Borrower Employees.
 
(b) Obligors are not involved in or threatened with any labor dispute, grievance
or Action relating to labor, safety or discrimination matters involving any
Borrower Employee, including, without limitation, charges of unfair labor
practices or discrimination complaints.  Obligors have not engaged in any unfair
labor practices within the meaning of the National Labor Relations
Act.  Obligors are not a party to, or bound by, any collective bargaining
agreement with respect to Borrower Employees and no collective bargaining
agreement is being negotiated by Obligors.
 
Section 3.13 Tax Matters
 
(a) Except as set forth in Section 3.13 of the Obligor Disclosure Schedule,
Borrowers have filed, or will timely file, all Returns relating to Taxes of
Borrowers for periods ending on or prior to the Closing Date and have paid, or
will timely pay, all Taxes shown thereon as owing, except where the failure to
file such Returns or pay such Taxes would not have an Obligor Material Adverse
Effect.
 
(b) Except as set forth in Section 3.13 of the Obligor Disclosure Schedule, (i)
there is no Action or audit pending or, to the knowledge of Obligors, threatened
with respect to any liability for Tax relating to income of Borrowers for which
a material amount of Tax is at issue, and (ii) there is no liability for Tax
pursuant to United States Treasury Regulations Section 1.1502-6 (or any
comparable provision of state or local law).
 
Section 3.14 Brokers
 
Except as set forth in Section 3.14 of the Obligor Disclosure Schedule, no
broker, finder or investment banker is entitled to any brokerage, finder’s or
other similar fee or commission in connection with the Transactions based upon
arrangements made by or on behalf of Obligors and any such fee or commission
shall be borne by Obligors.
 
15

--------------------------------------------------------------------------------


 
Section 3.15 Intellectual Property
 
Section 3.15 of the Obligor Disclosure Schedule sets forth a complete and
accurate list of all Intellectual Property owned or licensed by any of the
Borrowers.
 
(a) Except as set forth in Section 3.15 of the Obligor Disclosure Schedule, to
Obligors’ knowledge (i) with respect to any Intellectual Property owned by
Borrowers (as opposed to Intellectual Property of which Borrowers is a
licensee), Borrowers own all right, title and interest to all such Intellectual
Property, without any conflict known to Obligors with the rights of others, (ii)
no Person other than Borrowers has the right to use the Intellectual Property
owned by Borrowers, and (iii) Borrowers have the valid right to use, pursuant to
a license, sublicense or other agreement, any Intellectual Property used in the
Business that is owned by a party other than Borrowers.
 
(b) To Obligors’ knowledge, the conduct of the Business as currently conducted
does not infringe upon any intellectual property right of any third party except
where such infringement would not be reasonably expected to have an Obligor
Material Adverse Effect.
 
(c) To Obligors’ knowledge, the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby will not result in the loss
of, or any encumbrance on, the rights of Borrowers with respect to the
Intellectual Property owned by them.
 
(d) To Obligors’ knowledge, the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby will not result in the
breach of, or create on behalf of any third party the right to terminate or
modify, (i) any license, sublicense or other agreement relating to any
Intellectual Property owned by Borrowers, or (ii) any license, sublicense and
other agreement as to which Borrowers are a party and pursuant to which
Borrowers are authorized to use any third party Intellectual Property, excluding
generally commercially available, off-the-shelf software programs.
 
(e) To Obligors’ knowledge, no claim by any third party contesting the validity,
enforceability, use or ownership of any of the Intellectual Property has been
made, is currently outstanding or, to Obligors’ knowledge, has been threatened,
and to Obligors’ knowledge, there are no grounds for the same.
 
(f) To Obligors’ knowledge, the loss or expiration of any Intellectual Property
rights would not reasonably be expected to result in an Obligor Material Adverse
Effect, and no such loss or expiration is threatened, pending or reasonably
foreseeable.
 
Section 3.16 Operation of Business
 
Since March 3, 2010 through the Closing Date Borrowers have not expended assets
or accepted liabilities that would render them materially more insolvent.
 
Section 3.17 Sound Business Judgment
 
Obligors believe that the execution and delivery of this Agreement by Obligors
and the consummation of the transactions contemplated hereby reflect the
exercise of sound business judgment by the Obligors, are proper exercises of
their contractual and fiduciary duties, are fair and reasonable, and are in the
best interests of the Borrowers and their creditors.  Obligors believe that
total consideration to be realized by Rosenthal under this Agreement represents
fair consideration and reasonably equivalent value for the Purchased
Assets.  Obligors believe, as a result, there exists good and sufficient
business justification to consummate the transactions contemplated hereby.
 
16

--------------------------------------------------------------------------------


 
Section 3.18 Lack of Collusion; Arm’s Length Transaction
 
This Agreement was negotiated, proposed, and entered into by the Parties without
collusion, in good faith, and from arm’s-length bargaining positions.
 
Section 3.19 Bulk Sales
 
The Tuttle Agency of Pennsylvania, Inc. represents and warrants that the
Purchased Assets that it owns represent less than fifty percent of the assets
owned by such Obligor. Each Obligor represents and warrants that the sale of the
Purchased Assets owned by such Obligor does not require such Obligor to provide
ten (10) days' notice to the Pennsylvania Department of Revenue of the
Commonwealth of Pennsylvania of such sale under Pennsylvania Statute 72 P.S.
Section 7321.1, Pennsylvania Statute 72 P.S. Section 7240, Pennsylvania Statute
72 P.S. Section 788.3 or Pennsylvania Statute 72 P.S. Section 1403.
 
ARTICLE IV
 
ROSENTHAL’S LIMITED WARRANTIES; LIMITATIONS OF DAMAGES
 
Rosenthal hereby represents and warrants to Buyer and Obligors that as of the
date hereof and as of the Closing:
 
Section 4.1 Organization; Authority Relative to this Agreement
 
Rosenthal is duly organized and validly existing and in good standing under the
Laws of its jurisdiction of organization and has the requisite corporate power
and authority to enter into, execute and deliver this Agreement and the other
agreements and instruments to be delivered by Rosenthal pursuant to this
Agreement, consummate the Transactions, and to carry out its obligations
hereunder and thereunder.  The execution and delivery by Rosenthal of this
Agreement and the other agreements and instruments to be delivered by Rosenthal
pursuant to this Agreement, and the consummation by Rosenthal of the
Transactions have been duly authorized by all necessary corporate action on its
part.  This Agreement and the other agreements and instruments to be delivered
by Rosenthal pursuant to this Agreement, have been duly executed and delivered
by Rosenthal, and constitute the legal, valid and binding obligation of
Rosenthal, enforceable against Rosenthal in accordance with the terms hereof and
thereof (except as enforceability may be limited by bankruptcy, insolvency,
moratorium, reorganization, arrangement, voidable preference and other similar
laws relating to or affecting the rights of creditors generally and except as
the same may be subject to the effect of general principles of equity).
 
17

--------------------------------------------------------------------------------


 
Section 4.2 No Conflict; Required Filings and Consents
 
The execution and delivery of this Agreement and the other agreements and
instruments to be delivered by Rosenthal pursuant to this Agreement do not, and
the consummation by Rosenthal of the Transactions will not, (a) conflict with or
violate the organizational or governing documents of Rosenthal, (b) conflict
with or violate any Law or Order applicable to Rosenthal or by which Rosenthal
or any of its properties is bound, (c) result in a breach of or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or give rise to any right of termination, acceleration or
cancellation under, any note, bond, mortgage, indenture, contract, agreement,
lease, license or other instrument or obligation to which Rosenthal is a party
or by which Rosenthal or any of its properties is bound, or (d) require
Rosenthal to obtain any consent, approval, authorization or permit of, or to
make any filing with or notification to, any Governmental Authority, except (i)
as set forth in Section 4.2 of the Rosenthal Disclosure Schedule, (ii) in the
case of clauses (b) through (d) above, where such conflicts, violations,
breaches, defaults or other failures or occurrences would not prohibit, prevent,
enjoin, restrict or materially impair or delay any of the Transactions.
 
Section 4.3 Absence of Litigation
 
Except as disclosed in Section 4.3 of the Rosenthal Disclosure Schedule, as of
the date hereof, (a) there is no Action pending or, to the knowledge of
Rosenthal, threatened against Rosenthal before any Governmental Authority that,
if adversely determined, would prohibit, prevent, enjoin, restrict or materially
impair or delay any of the Transactions, and (b) there is no Order against
Rosenthal that would prohibit, prevent, enjoin, restrict or materially impair or
delay any of the Transactions.
 
Section 4.4 Holder of Loan Documents
 
Rosenthal is the holder of the 2007 Loan Agreement and all ancillary documents
thereto (the “Loan Documents”) and has not transferred Rosenthal’s interest in
the Loan Documents or the Purchased Assets, except the Loans are participated in
by Sovereign Business Capital (f/k/a Business Alliance Capital Company) and
Burdale Financial Limited, each pursuant to its respective participation
agreement dated September 11, 2007, as amended, with Rosenthal.  Copies of the
Loan Documents have been provided to Buyer and are true and correct, and, as of
the date hereof, there have been no further material written amendments or
written modifications thereto.
 
Section 4.5 No Subordination
 
Rosenthal has not released any security interest or lien it has in, or consented
to the sale or disposition of, any Purchased Assets (except for sales in the
ordinary course of Borrowers’ business and for the sale pursuant hereto) and has
not heretofore sold, assigned or transferred any of the Purchased Assets being
purchased hereunder.  Rosenthal has not agreed to subordinate its security
interests in the Purchased Assets to any third party.
 
Section 4.6 Brokers
 
No broker, finder or investment banker is entitled to any brokerage, finder’s or
other similar fee or commission from Rosenthal in connection with the execution
of this Agreement or the consummation of the Transactions and any such fee or
commission shall be borne by Rosenthal.
 
18

--------------------------------------------------------------------------------


 
Section 4.7 Notice of Article 9 Sale
 
On or before March 5, 2010 (the “Notice Date”), Rosenthal provided notice of the
Article 9 Sale (each a “Notice” and collectively, the “Notices”), which Notices
were substantially in the form attached hereto as Exhibit D, to all persons and
entities set forth on Exhibit E attached hereto.  Except as disclosed in Section
4.7 of the Rosenthal Disclosure Schedules, as of the date hereof, Rosenthal has
not received any objections to the Article 9 Sale.
 
Section 4.8 Limitations of Damages
 
Other than the foregoing representations and warranties specifically provided in
this Article IV, ROSENTHAL MAKES NO EXPRESS OR IMPLIED WARRANTIES OR
REPRESENTATIONS OF ANY KIND WHATSOEVER WITH RESPECT TO THE PURCHASED ASSETS (AND
THE OTHER PARTIES HERETO EXPRESSLY AGREE THAT, EXCEPT AS PROVIDED IN THIS
AGREEMENT, ROSENTHAL MAKES AND GIVES NO COVENANT, UNDERTAKING, REPRESENTATION OR
WARRANTY, EXPRESS OR IMPLIED, IN CONNECTION WITH THIS AGREEMENT, THE PURCHASED
ASSETS OR ANY OTHER MATTER RELATING HERETO OR THERETO), INCLUDING, BUT NOT
LIMITED TO:  TITLE, MERCHANTABILITY; FITNESS FOR ANY PARTICULAR PURPOSE; DESIGN,
QUALITY, CAPACITY, CONDITION OR WORKMANSHIP; COMPLIANCE OF THE PURCHASED ASSETS
WITH ANY LAW, RULE, SPECIFICATION OR CONTRACT; ANY ASPECT OF BORROWERS’
FINANCIAL CONDITION, BUSINESSES, PROSPECTS OR OPERATIONS; IMMUNITY FROM
LIABILITY FOR EXCLUDED LIABILITIES; OR THE EXISTENCE OR NON-EXISTENCE OF ANY
SECURITY INTERESTS, LIENS OR OTHER CLAIMS OF ANY THIRD PARTIES TO THE PURCHASED
ASSETS.  BUYER AGREES THAT, EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT,
ROSENTHAL SHALL HAVE NO LIABILITY TO BUYER OR TO ANY PERSON CLAIMING BY OR
THROUGH BUYER FOR ANY MATTER DISCLAIMED HEREBY, OR FOR ANY INCIDENTAL,
CONSEQUENTIAL, OR OTHER DAMAGES OF ANY KIND WHATSOEVER, WHETHER ANY CLAIMS ARE
BASED UPON THEORIES OF CONTRACT, NEGLIGENCE OR TORT (INCLUDING STRICT
LIABILITY); AS BETWEEN ROSENTHAL AND BUYER, EXCEPT AS EXPRESSLY PROVIDED IN THIS
AGREEMENT, THE PURCHASED ASSETS ARE BEING TRANSFERRED “AS IS, WHERE IS.”
 
Section 4.9 Lack of Collusion; Arm’s Length Transaction
 
This Agreement was negotiated, proposed, and entered into by the Parties without
collusion, in good faith, and from arm’s-length bargaining positions.
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES OF BUYER AND GUARANTORS
 
Buyer and the Guarantors hereby represent and warrant to Rosenthal and Obligors
as of the date hereof and as of the Closing that, except as set forth in the
disclosure schedule delivered by Buyer to Rosenthal and attached hereto and made
a part hereof (the “Buyer Disclosure Schedule”):
 
19

--------------------------------------------------------------------------------


 
Section 5.1 Organization; Authority Relative to this Agreement
 
Each of Guarantors and Buyer is duly organized, validly existing and in good
standing under the Laws of its jurisdiction of organization and has the
requisite corporate power and authority to enter into, execute and deliver this
Agreement, consummate the Transactions, and to carry out its obligations
hereunder.  The execution and delivery by each of Guarantors and Buyer of this
Agreement and the consummation by each of Guarantors and Buyer of the
Transactions have been duly authorized by all necessary corporate action on its
part.  This Agreement has been duly executed and delivered by each of Guarantors
and Buyer, and constitutes the legal, valid and binding obligation of Guarantors
and Buyer, enforceable against Guarantors and Buyer in accordance with the terms
hereof (except as enforceability may be limited by bankruptcy, insolvency,
moratorium, reorganization, arrangement, voidable preference and other similar
laws relating to or affecting the rights of creditors generally and except as
the same may be subject to the effect of general principles of equity).
 
Section 5.2 No Conflict; Required Filings and Consents
 
The execution and delivery of this Agreement by Guarantors and Buyer do not, and
the consummation by Buyer of the Transactions will not, (a) conflict with or
violate the organizational or governing documents of Guarantors or Buyer, (b)
conflict with or violate any Law or Order applicable to Guarantors or Buyer or
by which Guarantors or Buyer or any of their properties is bound, (c) result in
a breach of or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give rise to any right of
termination, acceleration or cancellation under, any note, bond, mortgage,
indenture, contract, agreement, lease, license or other instrument or obligation
to which Guarantors or Buyer is a party or by which Guarantors or Buyer or any
of their properties is bound, or (d) require Guarantors or Buyer to obtain any
consent, approval, authorization or permit of, or to make any filing with or
notification to, any Governmental Authority, except (i) as set forth in Section
5.2 of the Buyer Disclosure Schedule, (ii) in the case of clauses (b) through
(d) above, where such conflicts, violations, breaches, defaults or other
failures or occurrences would not prohibit, prevent, enjoin, restrict or
materially impair or delay any of the Transactions.
 
Section 5.3 Absence of Litigation
 
Except as disclosed in Section 5.3 of the Buyer Disclosure Schedule, as of the
date hereof, (a) there is no Action pending or, to the knowledge of Buyer,
threatened against Guarantors or Buyer before any Governmental Authority that,
if adversely determined, would prohibit, prevent, enjoin, restrict or materially
impair or delay any of the Transactions, and (b) there is no Order against
Guarantors or Buyer that would prohibit, prevent, enjoin, restrict or materially
impair or delay any of the Transactions.
 
Section 5.4 Brokers
 
Except as set forth in Section 5.4 of the Buyer Disclosure Schedule, no broker,
finder or investment banker is entitled to any brokerage, finder’s or other
similar fee or commission in connection with the Transactions based upon
arrangements made by or on behalf of Guarantors or Buyer, and any such fee or
commission shall be borne by Buyer.
 
20

--------------------------------------------------------------------------------


 
ARTICLE VI
 
COVENANTS OF OBLIGORS
 
Section 6.1 Conduct of Business by Obligors Pending the Closing
 
Except as otherwise contemplated by this Agreement or as disclosed in Section
6.1 of the Obligor Disclosure Schedule, or unless Buyer shall give its prior
written consent, between the date of this Agreement and the Closing Date or the
earlier termination of this Agreement, Obligors shall (i) conduct the Business
in the ordinary course of business and in a manner consistent with past practice
and (ii) use commercially reasonable efforts to preserve intact its current
business organization, keep available the services of its current employees and
maintain satisfactory relationships with its customers, client, suppliers and
others having business relationships with it and (iii) not expend assets or
accept liabilities that would render them materially more insolvent at the
Closing Date than the Borrowers were on March 3, 2010.  Buyer agrees to
cooperate reasonably with Obligors in connection with the foregoing.  Without
limiting the generality of the foregoing, and except as contemplated by this
Agreement or disclosed in Section 6.1 of the Obligor Disclosure Schedule,
Obligors shall not, between the date of this Agreement and the Closing Date or
the earlier termination of this Agreement, do or agree to do any of the
following without the prior written consent of Buyer and Rosenthal:
 
(a) amend or otherwise change the organizational documents of any Borrower;
 
(b) issue any additional shares or issue, sell or grant any option or right to
acquire, or otherwise dispose of, any of its authorized but unissued shares;
 
(c) effect any dissolution, winding up, liquidation or termination of the
Business;
 
(d) incur or guarantee, or perform, pay or otherwise discharge, any material
obligation or liability (absolute or contingent), except in the ordinary course
of business;
 
(e) terminate or amend in any material respect any Assumed Contract;
 
(f) take or fail to take, or agree to take or fail to take, any action which
would make any representation or warranty made by Obligors herein untrue or
incorrect in any material respect;
 
(g) sell, lease, license, transfer or otherwise dispose of any Purchased Assets;
 
(h) merge or consolidate with any Person;
 
(i) make any investment in, or make any loan or advance to, any Person, except
in the ordinary course of business;
 
(j) enter into any employment agreement or arrangement or make any increase in
the number or compensation of persons employed in the Business; or
 
(k) agree to do any of the foregoing.
 
21

--------------------------------------------------------------------------------


 
Section 6.2 Notification of Certain Events
 
Obligors shall give prompt notice to Buyer and Rosenthal if any of the following
occurs after the date of this Agreement: (i) there has been a material failure
of any of Obligors to comply with or satisfy any covenant, condition or
agreement to be complied with or satisfied by it hereunder; (ii) receipt by any
of Obligors of any material notice or other material communication from any
Governmental Authority in connection with the Transactions; (iii) the occurrence
of an event which would cause a representation or warranty made in Article III
to become untrue, or that would or reasonably could cause a condition in Section
9.2 not to be satisfied; or (iv) the commencement or threat, in writing, of any
Action against any of Obligors, or any of their properties, with respect to the
Transactions. No such notice to Buyer and Rosenthal shall have any effect on the
determination of whether or not any of the conditions to Closing or to the
consummation of the Transactions have been satisfied or in determining whether
or not any of the representations, warranties or covenants contained in this
Agreement have been breached.
 
Section 6.3 Non-Competition; Non-Solicitation
 
(a) Each Obligor hereby acknowledges that it is familiar with the Business and
the trade secrets and with other confidential information related to the
Business.  Each Obligor acknowledges and agrees that Buyer would be irreparably
damaged if any of Obligors, or any of their respective Affiliates, were to
provide services to or otherwise participate in the business of any Person
competing with the Business in a similar business and that any such competition
by such Obligor would result in a significant loss of goodwill by Buyer.  Each
Obligor further acknowledges and agrees that the covenants and agreements set
forth in this Section 6.3 were good and sufficient consideration for Obligors
and were a material inducement to Buyer and Rosenthal to enter into this
Agreement and to perform their respective obligations hereunder, and that Buyer
and Rosenthal would not obtain the benefit of the bargain set forth in this
Agreement as specifically negotiated by the Parties hereto if such Obligor
breached the provisions of this Section 6.3.  Therefore, each Obligor agrees, in
further consideration of the Purchased Assets and the goodwill of the Business
sold by such Obligor, that during the three (3) year period after the Closing
Date (the “Restricted Period”), each Obligor shall not (and shall cause its
Affiliates not to) directly or indirectly own any interest in, manage, control,
participate in (whether as an owner, officer, director, manager, employee,
partner, agent, representative or otherwise), consult with, render services for,
or in any other manner engage anywhere in the Restricted Territories in any
business engaged directly or indirectly relating to the Business or the business
engaged in by Buyer; provided that nothing herein shall prohibit any Obligor
from being a passive owner of not more than 2% of the outstanding stock of any
class of a corporation which is publicly traded so long as none of such Persons
has any active participation in the business of such corporation.  Each Obligor
acknowledges that the Business and Buyer’s business has been conducted or is
presently proposed to be conducted throughout the Restricted Territories and
that the geographic restrictions and time periods, as well as all other
restrictions and covenants contained in Section 6.3 are reasonable and
necessary, and supported by good and valuable consideration, to protect the
goodwill of Buyer’s business and the Business being sold by each Borrower
pursuant to this Agreement.
 
22

--------------------------------------------------------------------------------


 
(b) Each Obligor agrees that it shall not (and each Obligor shall cause its
Affiliates not to) directly, or indirectly through another Person during the
Restricted Period, (i) induce or attempt to induce any employee of the Business,
or any of their Affiliates to leave the employ of the Business, Buyer or any of
their Affiliates, or in any way interfere with the relationship between the
Business, Buyer or any of their Affiliates and any employee thereof, (ii) hire
any person who was an employee of the Business, Buyer or any of their Affiliates
at any time during the twelve-month period immediately prior to the date on
which such hiring would take place (it being conclusively presumed by the
parties so as to avoid any disputes under this Section 6.3(b) that any such
hiring within such twelve-month period is in violation of clause (i) above), or
(iii) call on, solicit or service any client, customer, supplier, licensee,
licensor or other business relation of Buyer, the Business, or any of their
Affiliates (including any Person that was a client, customer, supplier or other
potential business relation of Buyer, the Business, or any of their Affiliates
at any time during the twelve month period immediately prior to such call,
solicit or service), induce or attempt to induce such Person to cease doing
business with the Business, Buyer or any of their Affiliates, or in any way
interfere with the relationship between any such customer, supplier, licensee,
licensor or business relation and the Business, Buyer or any of their Affiliates
(including making any negative statements or communications about the Business,
Buyer or any of their Affiliates).  After the Closing, no Obligor shall make any
negative statements or communications about Buyer, the Business, the Purchased
Assets or any of their Affiliates’ businesses.
 
(c) If, at the time of enforcement of the covenants contained in this Section
6.3 (the “Restrictive Covenants”), a court shall hold that the duration, scope
or area restrictions stated herein are unreasonable under circumstances then
existing, the Parties agree that the maximum duration, scope or area reasonable
under such circumstances shall be substituted for the stated duration, scope or
area and that the court shall be allowed and directed to revise the restrictions
contained herein to cover the maximum period, scope and area permitted by
law.  Each Obligor has consulted with legal counsel regarding the Restrictive
Covenants and based on such consultation has determined and hereby acknowledges
that the Restrictive Covenants are reasonable in terms of duration, scope and
area restrictions and are necessary to protect the goodwill of the Business,
Buyer’s business and the substantial investment in the Business made by Buyer
hereunder.
 
(d) If any Obligor or any Affiliate of any Obligor breaches, or threatens to
commit a breach of, any of the Restrictive Covenants, Buyer shall have the
following rights and remedies, each of which rights and remedies shall be
independent of the others and severally enforceable, and each of which is in
addition to, and not in lieu of, any other rights and remedies available to
Buyer at law or in equity: (i) the right and remedy to have the Restrictive
Covenants specifically enforced by any court of competent jurisdiction, it being
agreed that any breach or threatened breach of the Restrictive Covenants would
cause irreparable injury to the Business and Buyer and that money damages would
not provide an adequate remedy to Buyer and that a bond of no more than $250 is
sufficient to any action by Buyer for temporary or injunctive relief; and (ii)
the right and remedy to require such Obligor to account for and pay over to
Buyer any profits, monies, accruals, increments or other benefits derived or
received by such Person as the result of any transactions constituting a breach
of the Restrictive Covenants.
 
(e) In the event of any breach or violation by any Obligor of any of the
Restrictive Covenants, the time period of such covenant shall be tolled until
such breach or violation is resolved.
 
(f) Nothing contained in this Agreement shall prohibit Rosenthal with respect to
clause (i) below, and Obligors and any Affiliates of Obligors, from (i)
collecting any receivables of Borrowers arising from the operation of the
Business prior to the Closing, (ii) winding down the business of Borrowers
(other than the Business and the Purchased Assets), or (iii) actively
participating or engaging in the business of the Excluded Industries.
 
23

--------------------------------------------------------------------------------


 
Section 6.4 Name Change
 
On the Execution Date, Mr. Goldstein and GT shall (i) deliver to Buyer for
filing, the documents necessary to amend the organizational documents of Tuttle
Agency of Pennsylvania, Inc., and (ii) take all other actions requested by Buyer
to change the name of Tuttle Agency of Pennsylvania, Inc. to a name sufficiently
dissimilar to Tuttle Agency of Pennsylvania, Inc., in Buyer’s reasonable
judgment, to avoid confusion; provided, that Buyer hereby agrees not to file
such documents until on or after the Closing Date. Between the Execution Date
and the Closing Date, and after the Closing Date, Mr. Goldstein and GT shall and
shall cause each of the Operating Affiliates to take all other actions
reasonably requested by Buyer to enable Buyer to utilize the names of each of
the Operating Affiliates, as dbas, assumed names, trade names or
otherwise.  After the Closing Date, no Obligor or any of their respective
Affiliates, shall transact business as, or use in the conduct of its businesses
or otherwise, the name used by it as of the date hereof or any other similar
names.  Furthermore, after the Closing, Mr. Goldstein and GT shall and shall
cause each of the Operating Affiliates to discontinue the use of the current
names of the Operating Affiliates (and any other trade names currently utilized
by the Operating Affiliates) and shall not subsequently change its name to or
otherwise use or employ any name that is similar to the name that is used by it
as of the date hereof without the prior written consent of Buyer.  From and
after the Closing, each Obligor covenants and agrees not to and to cause its
Affiliates not to use or otherwise employ any of the trade names, corporate
names, dbas or similar Intellectual Property rights utilized by Obligors in the
conduct of the Business, which rights are included in the Purchased Assets
purchased hereunder.  If the Closing does not take place on or by the Outside
Date and this Agreement has been terminated, Buyer shall promptly return to GT
the documents delivered by Mr. Goldstein and GT on the Execution Date pursuant
to this Section 6.4.
 
Section 6.5 Payments to Employees
 
Borrowers covenant and agree that they shall pay all employees of the Business
for services rendered by said employees through the day prior to the Closing
Date.
 
ARTICLE VII
 
COVENANTS OF BUYER AND ROSENTHAL
 
Section 7.1 Representations and Warranties
 
Each of Buyer and Rosenthal covenant and agree that, except as otherwise
contemplated by this Agreement or unless the other Party shall give its prior
written consent, neither Buyer, on the one hand, nor Rosenthal, on the other
hand, shall, between the date of this Agreement and the Closing Date or the
earlier termination of this Agreement, take or fail to take, or agree to take or
fail to take, any action which would make any representation or warranty made by
Buyer, on the one hand, or Rosenthal, on the other hand, herein untrue or
incorrect in any material respect.
 
24

--------------------------------------------------------------------------------


 
Section 7.2 Notification of Certain Events
 
(a) Buyer shall give prompt written notice to Rosenthal and Obligors if any of
the following occurs after the date of this Agreement: (i) there has been a
material failure of Buyer to comply with or satisfy any covenant, condition or
agreement to be complied with or satisfied by it hereunder; (ii) receipt by
Guarantors or Buyer of any material notice or other communication from any
Governmental Authority in connection with the Transactions; (iii) the occurrence
of an event which would cause a condition in Section 9.3 not to be satisfied; or
(iv) the commencement or threat, in writing, of any Action against Guarantors or
Buyer, or any of their properties, with respect to the Transactions. No such
notice to Rosenthal and Obligors shall have any effect on the determination of
whether or not any of the conditions to Closing or to the consummation of the
Transactions have been satisfied or in determining whether or not any of the
representations, warranties or covenants contained in this Agreement have been
breached.
 
(b) Rosenthal shall give prompt written notice to Buyer if any of the following
occurs after the date of this Agreement: (i) there has been a material failure
of Rosenthal to comply with or satisfy any covenant, condition or agreement to
be complied with or satisfied by it hereunder; (ii) receipt by Rosenthal of any
material notice or other communication from any Governmental Authority in
connection with the Transactions; (iii) the occurrence of an event which would
cause a condition in Section 9.3 not to be satisfied; or (iv) the commencement
or threat, in writing, of any Action against Rosenthal with respect to the
Transactions.  No such notice to Buyer shall have any effect on the
determination of whether or not any of the conditions to Closing or to the
consummation of the Transactions have been satisfied or in determining whether
or not any of the representations, warranties or covenants contained in this
Agreement have been breached.
 
Section 7.3 Reimbursement of Costs; Post-Closing Assistance
 
(a) If after the Closing Date, Buyer uses the office space located at 295
Madison Avenue, New York, New York, 20 Broadhollow Road, Melville, New York,
and/or 6400 North Andrews Avenue, Fort Lauderdale, Florida (each, a “Location”),
and/or equipment leased by any Borrower and for which such Borrower remains
responsible after the Closing Date, Buyer shall reimburse Borrowers for (i) all
rent and additional rent (including utilities supplied by the landlord) due
related to the period after the Closing Date during which Buyer has used any
Location, or a pro rata portion thereof for a partial month, unless and to the
extent, for any reason, Buyer pays the landlord of the relevant Location
directly for such rent and additional rent (including proportional utilities
supplied by the landlord) and (ii) all reasonably documented expenses incurred
by Borrowers for the lease of any such equipment.  For the avoidance of doubt,
in no event shall Buyer be obligated to pay or reimburse Borrowers for any
amounts which became due, accrued or otherwise relate to the period prior to the
Closing Date.
 
(b) After the Closing, upon Borrowers’ reasonable request, and at Borrowers’
sole expense, Buyer agrees to use commercially reasonable efforts to make
available to Borrowers during regular business hours certain former employees of
Borrowers, if any, that may be hired by Buyer to the extent reasonably necessary
to assist Borrowers in: (i) the preparation and filing of income and other tax
returns of Borrowers and their Affiliates for the 2009 tax year and a portion of
the 2010 tax year, and (ii) the discharge of liens and other Encumbrances
against Borrowers or their assets.  The preceding sentence shall not impose any
obligation on the part of any Borrower to request Buyer’s assistance in the
matters described above.  Obligors shall reimburse Buyer for all employee
compensation associated with the assistance provided by the employees of Buyer
to Borrowers.
 
25

--------------------------------------------------------------------------------


 
Section 7.4 Access to Business Records
 
Notwithstanding anything to the contrary herein, after the Closing Date,
Borrowers, Rosenthal and/or their duly authorized representatives shall have the
right, during reasonable business hours and upon three (3) Business Days’
notice, to inspect, examine and make copies of the Business Records containing
records and information of Borrowers through the Closing Date and all records
and documentation related to permanent placement receivables, reasonably
necessary for the purpose of addressing audit and regulatory matters with any
Governmental Authority.  The right of Borrowers and Rosenthal to inspect,
examine and make copies of such Business Records under this Section 7.4 shall
survive for a period of five (5) years from the Closing Date and such right of
Borrowers and Rosenthal with respect to the permanent placement receivables
shall survive for  period of three (3) months from the Closing Date.
 
ARTICLE VIII
 
ADDITIONAL AGREEMENTS OF THE PARTIES
 
Section 8.1 Access to Information
 
Upon reasonable prior notice, Obligors shall afford to the officers, employees,
accountants, counsel and other agents and representatives of Buyer and Rosenthal
reasonable access at reasonable times, during the period prior to the Closing
Date or the earlier termination of this Agreement, to all of Borrowers’
properties, books, contracts, commitments and records.  In addition, during such
period, Obligors shall furnish to Buyer and/or Rosenthal all information
concerning the Business and Borrowers’ properties and personnel as Buyer and/or
Rosenthal may reasonably request, and shall make available to Buyer and/or
Rosenthal the appropriate individuals (including attorneys, accountants and
other professionals) for discussion of the Business and Borrowers’ properties
and personnel as Buyer and/or Rosenthal may reasonably request.  Notwithstanding
the foregoing, no such review, inquiry or investigation shall affect any
representations or warranties of any Parties herein or the conditions to the
obligations of any Parties.
 
Section 8.2 Commercially Reasonable Efforts; Further Assurances
 
(a) Upon the terms and subject to the conditions hereof, each of the Parties
agrees to use its commercially reasonable efforts to take, or cause to be taken,
all actions and to do, or cause to be done, all things necessary, proper or
advisable to consummate and make effective as promptly as practicable the
Transactions, including obtaining all consents, waivers, authorizations and
approvals from Governmental Authorities and other third parties required for the
consummation of the Transactions.
 
(b) From time to time after the Closing, at the request of Buyer and without
further consideration, Rosenthal and Obligors agree on their own behalf, as well
as on behalf of their parents, subsidiaries, Affiliates, successors, assigns and
legal representatives, to execute and deliver to Buyer any further documents or
instruments and perform any further acts that may reasonably be deemed necessary
or desirable by Buyer to vest, record, perfect, support and/or confirm the
rights herein conveyed.  Nothing herein shall be deemed a waiver by Buyer of its
right to receive at the Closing an effective assignment of such rights by
Rosenthal as otherwise set forth in this Agreement.
 
26

--------------------------------------------------------------------------------


 
(c) From time to time after the Closing, at the request of Buyer and without
further consideration, Obligors agree on their own behalf, as well as on behalf
of their parents, subsidiaries, Affiliates, successors, assigns and legal
representatives, to take such actions as may be necessary and to otherwise
cooperate with Buyer in facilitating the transfer to Buyer of: (i) Obligors’
relationships with the Employee Assets and (ii) Obligors’ relationships with its
clients and customers, and all accounts related thereto (other than those
relationships and accounts in the Excluded Industries).
 
Section 8.3 Public Announcements
 
Each of the Parties agrees that no press release or announcement concerning this
Agreement or the Transactions shall be issued by it or any of its Affiliates
without the prior consent of the other Parties (which consent shall not be
unreasonably withheld or delayed), except as such release or announcement may be
required by applicable Law or the rules or regulations of any securities
exchange, in which case such Party shall use its commercially reasonable efforts
to allow the other Party reasonable time to comment on such release or
announcement in advance of such issuance.
 
Section 8.4 Transfer Taxes
 
Buyer shall pay, when due, all transfer, documentary, sales, use, stamp,
registration and other similar Taxes, and all conveyance fees, recording charges
and other fees and charges (including any penalties and interest) incurred in
connection with the consummation of purchase of the Purchased Assets by the
Buyer and shall, at its own expense, file all necessary Returns and other
documentation with respect to such Taxes, fees and charges.  Obligors and
Rosenthal shall cooperate with Buyer in the preparation and execution of these
Returns, or other documentation.
 
Section 8.5 Release of Security Interests
 
Effective as of the Closing Date, to the extent Rosenthal has any security
interest or other liens in any of the Purchased Assets, Rosenthal shall release
all security interests and other liens granted in favor of Rosenthal with
respect to the Purchased Assets.
 
Section 8.6 Release by Obligors
 
Effective as of the Closing Date, except for such rights expressly provided
herein, and except for Obligors’ right to receive  any remaining Collateral
after all Obligations have been fully and completely paid and satisfied, each
Obligor, on behalf of itself and their affiliates, subsidiaries and, to the full
extent applicable, their general partners, limited partners, members,
successors, assigns, attorneys, employees, agents, representatives, officers and
directors, hereby release Rosenthal, including, its respective affiliates,
subsidiaries, successors, assigns, attorneys, employees, agents,
representatives, officers and directors, from all claims, rights, demands,
debts, liabilities, actions and causes of action of any and every type or nature
whatsoever, whether known or unknown, whether arising in law or equity, or by
tort or contract, relating directly or indirectly to each Obligor and the Loan
Documents.
 
27

--------------------------------------------------------------------------------


 
Section 8.7 Consents
 
Each Obligor shall use its commercially reasonable efforts to, on or prior to
the Closing Date, obtain from the counterparty to each contract, agreement,
lease, license or other instrument set forth in Section 3.4 of the Obligor
Disclosure Schedule, such counterparty’s required consent to the Transactions,
in the case of any Assumed Contracts, on terms reasonably acceptable to Buyer
(the “Consents”).  Notwithstanding anything to the contrary herein, the
inability of Obligors to obtain the Consents, despite their commercially
reasonable efforts, shall not, by itself (i) constitute a failure of a condition
to Closing, or (ii) prevent a Closing or give any Party the right to terminate
this Agreement.  The inability to convey the Assumed Contracts shall not affect
or reduce the Purchase Price, and such inability shall cause the Assumed
Contracts to be excluded from the Purchased Assets and the Assumed Liabilities.
 
Section 8.8 No Solicitation
 
From and after the date of this Agreement, until the earlier of the Closing or
the termination of this Agreement pursuant to Section 10.1, (i) the Obligors and
Rosenthal shall, and in each case cause their and its respective
representatives, directors, officers, partners, employees, counsel, accountants,
advisors and other authorized representative (collectively, “Representatives”)
to terminate any existing discussions with third parties relating to any sale of
the equity interests in any Obligor, any sale of the Business or any sale of the
Purchased Assets, any merger of any Obligor or any joint venture or business
combination involving any Obligor; and (ii)  the Obligors and Rosenthal shall
not and each shall cause their and its respective Representatives not to,
directly or indirectly, initiate, solicit or engage in discussions or
negotiations with, or provide any information to, or otherwise cooperate with,
encourage or assist, any third party regarding any such transaction described in
inquiries or proposals described in (i) above.  The Obligors and Rosenthal agree
to immediately advise the Buyer of any inquiries or proposals received from
third parties regarding any such transaction.
 
ARTICLE IX
 
CONDITIONS TO THE CLOSING
 
Section 9.1 Conditions to Obligations of Each Party
 
The respective obligations of each Party to consummate the Transactions shall be
subject to the satisfaction or waiver (where permissible), on or prior to the
Closing Date, of the following condition:  no Governmental Authority shall have
enacted, issued, promulgated, enforced or entered any Law or Order (whether
temporary, preliminary or permanent) that is then in effect and has the effect
of making the Transactions illegal or otherwise preventing or prohibiting
consummation of the Transactions.
 
28

--------------------------------------------------------------------------------


 
Section 9.2 Additional Conditions to Obligations of Buyer
 
The obligation of Buyer to consummate the Transactions shall also be subject to
the satisfaction or waiver (where permissible), on or prior to the Closing Date,
of each of the following conditions:
 
(a) The representations and warranties of the Obligors set forth in Article III
of this Agreement and the representations and warranties of Rosenthal set forth
in Article IV of this Agreement (i) that are qualified by the words “material”
or “material adverse effect” shall be true and correct in all respects on and as
of the Closing Date as if made on and as of such date and (ii) that are not so
qualified shall be true and correct in all material respects on and as of the
Closing Date as if made on and as of such date, except in any such case to the
extent that any such representation or warranty is made as of a specified date,
in which case such representation or warranty shall remain true and correct in
all material respects, as the case may be, as of such date.
 
(b) Obligors and Rosenthal shall in all material respects have performed or
complied with each obligation and covenant to be performed or complied with by
Obligors and Rosenthal hereunder on or prior to the Closing Date, including the
deliveries under Section 2.6(b).
 
(c) Buyer shall have received a certificate of Rosenthal, dated the Closing
Date, signed by an officer of Rosenthal, to the effect that the conditions
specified in Sections 9.2(a) and (b) with respect to Rosenthal have been
satisfied.
 
(d) Buyer shall have received a certificate of Obligors, dated the Closing Date,
signed by an officer of Obligors, to the effect that the conditions specified in
Sections 9.2(a) and (b) with respect to Obligors have been satisfied.
 
(e) Buyer shall have received all documentation as required by Section 2.6(b).
 
(f) Buyer shall have received a Service and Collections Agreement, substantially
in the form of Exhibit F dated the Closing Date and duly executed by Rosenthal
and Obligors (the “Service and Collections Agreement”).
 
(g) Buyer shall have received a Consulting Agreement, substantially in the form
attached hereto as Exhibit G dated the Closing Date and duly executed by Eric
Goldstein (the “Consulting Agreement”).
 
(h) Buyer shall have received a legal opinion addressed to Buyer from counsel to
Obligors, substantially in the form attached hereto as Exhibit H.
 
(i) Buyer shall have received the Assignment and Assumption Agreement,
substantially in the form of Exhibit I (the “Assignment and Assumption
Agreement”) dated the Closing Date and duly executed by GT, GT’s operating
affiliates party to the 2007 Loan Agreement, Rosenthal, Summa Capital Corp and
ICG.
 
(j)  Buyer shall have received the Amended and Restated Service Agreement,
substantially in the form of Exhibit J (the “Service Agreement”) dated the
Closing Date and duly executed by ICG, GT and Rosenthal.
 
29

--------------------------------------------------------------------------------


 
(k) Buyer shall have received the Assignment of Domain Names, substantially in
the form of Exhibit K dated the Closing Date and duly executed by Borrowers and
Rosenthal.
 
(l) Buyer shall have received the Assignment of Trade Names, substantially in
the form of Exhibit L dated the Closing Date and duly executed by Obligors and
Rosenthal.
 
(m) Buyer shall have received the documents described in Section 6.4 hereof.
 
(n) Buyer shall have received evidence that Obligors have fully paid the
judgment in favor of the Workers’ Compensation Board of the State of New York
against Aldan Troy Group Inc., effective July 14, 2009, in the amount of
$39,309.05, and all interest, penalties and assessments accrued thereon or with
respect thereto.
 
(o) Rosenthal shall deliver and authorize the Buyer to file a UCC-3 Amendment
releasing the Purchased Assets acquired by the Buyer in connection with the
Transactions contemplated by this Agreement
 
(p) Rosenthal shall have provided Buyer with a list of all objections to the
Article 9 Sale that Rosenthal shall have received through the Closing Date.
 
(q) Buyer shall have received a letter agreement dated the Closing Date and duly
executed by Rosenthal pursuant to which Rosenthal shall agree to reduce the
amount of the guarantees provided by each of the Guarantors to the extent Habib
Noor acquires a portion of the Business or the Purchased Assets from Buyer and
provides Rosenthal with a substitute guarantee acceptable to Rosenthal in its
discretion in accordance with its then generally applicable internal
underwriting standards.
 
(r) Buyer shall have received a share repurchase agreement dated the Closing
Date (the “Share Repurchase Agreement”) for the CRS Shares duly executed by
Rosenthal.
 
Section 9.3 Additional Conditions to Obligations of Rosenthal
 
The obligation of Rosenthal to consummate the Transactions shall also be subject
to the satisfaction or waiver (where permissible), on or prior to the Closing
Date, of each of the following conditions:
 
(a) The representations and warranties of Buyer set forth in Article V of this
Agreement and the representations and warranties of the Obligors set forth in
Article III of this Agreement (i) that are qualified by the words “material” or
“material adverse effect” shall be true and correct in all respects on and as of
the Closing Date as if made on and as of that date and (ii) that are not so
qualified shall be true and correct in all material respects on and as of the
Closing Date as if made on and as of such date, except in any such case to the
extent that any such representation or warranty is made as of a specified date,
in which case such representation or warranty shall remain true and correct in
all material respects, as the case may be, as of such date.
 
(b) Buyer, on the one hand, and the Obligors, on the other hand, shall in all
material respects have performed or complied with each obligation and covenant
to be performed or complied with by them hereunder on or prior to the Closing
Date, including the deliveries under Section 2.6(c).
 
30

--------------------------------------------------------------------------------


 
(c) Rosenthal shall have received a certificate of Buyer, dated the Closing
Date, signed by an executive officer of Buyer, to the effect that the conditions
specified in Sections 9.3(a) and (b) have been satisfied.
 
(d) Rosenthal shall have received all documentation as required by Section
2.6(c).
 
(e) Rosenthal shall have received the Service and Collections Agreement, duly
executed by Buyer.
 
(f) Rosenthal shall have received the Assignment and Assumption Agreement dated
the Closing Date and duly executed by Buyer.
 
(g) Rosenthal shall have received the Service Agreement dated the Closing Date
and duly executed by Buyer.
 
(h) Rosenthal shall have received evidence that Obligors have fully paid the
judgment in favor of the Workers’ Compensation Board of the State of New York
against Aldan Troy Group Inc., effective July 14, 2009, in the amount of
$39,309.05, and all interest, penalties and assessments accrued thereon or with
respect thereto.
 
(i) Rosenthal shall have received the CRS Shares.
 
(j) Rosenthal shall have received the Share Repurchase Agreement duly executed
by CRS.
 
(k) Rosenthal shall have received an agreement duly executed by Wells Fargo
Credit Finance dated as of the Closing Date pursuant to which Wells Fargo Credit
Finance shall agree to comply with the terms of the Service and Collections
Agreement in respect of the allocation of receivable collections, which
agreement shall be reasonably acceptable to Rosenthal.
 
ARTICLE X
 
TERMINATION
 
Section 10.1 Termination
 
This Agreement may be terminated and the Transactions may be abandoned at any
time prior to the Closing Date:
 
(a) by mutual written consent of Buyer and Rosenthal;
 
(b) by Rosenthal or Buyer, if the Closing shall not have become effective on or
before April 5, 2010 (the “Outside Date”); provided, however, that the right to
terminate this Agreement under this Section 10.1(b) shall not be available to
any Party whose failure to fulfill any obligation under this Agreement has been
the cause of, or resulted in, the failure of the Transactions to be consummated
on or before the Outside Date;
 
31

--------------------------------------------------------------------------------


 
(c) by any Party, if any Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any Law or Order that is, in each case, then in
effect and is final and nonappealable and has the effect of making the
Transactions illegal or otherwise preventing or prohibiting consummation of the
Transactions; provided, however, that the right to terminate this Agreement
under this Section 10.1(c) shall not be available to any Party whose failure to
fulfill any obligation under this Agreement has been the cause of, or resulted
in, any such Law or Order to have been enacted, issued, promulgated, enforced or
entered;
 
(d) by Buyer (if Buyer is not in material breach of any of its representations,
warranties, covenants, conditions or agreements under this Agreement), if there
has been a material breach by Rosenthal of any of its representations,
warranties, covenants, conditions or agreements contained in this Agreement, or
if any representation or warranty of Rosenthal shall have become inaccurate, in
either case that would result in a failure of a condition set forth in Section
9.2(a) or Section 9.2(b);
 
(e) by Buyer (if Buyer is not in material breach of any of its representations,
warranties, covenants, conditions or agreements under this Agreement), if there
has been a material breach by any of Obligors of any of their respective
representations, warranties, covenants, conditions or agreements contained in
this Agreement, or if any representation or warranty of any of Obligors shall
have become inaccurate, in either case that would result in a failure of a
condition set forth in Section 9.2(a) or Section 9.2(b); or
 
(f) by Rosenthal (if Rosenthal is not in material breach of any of its
representations, warranties, covenants, conditions or agreements under this
Agreement), if there has been a material breach by Buyer of any of their
respective representations, warranties, covenants, conditions or agreements
contained in this Agreement, or if any representation or warranty of Buyer shall
have become inaccurate, in either case that would result in a failure of a
condition set forth in Section 9.3(a) or Section 9.3(b).
 
(g) by Rosenthal, if Buyer fails to pay the Closing Payment to Rosenthal on or
before April 2, 2010.
 
Section 10.2 Effect of Termination
 
(a) In the event of the termination of this Agreement pursuant to Section 10.1,
this Agreement shall forthwith become void, and there shall be no liability on
the part of any Party hereto or any of their respective Affiliates or the
directors, officers, partners, members, managers, employees, agents or other
representatives of any of them, and all rights and obligations of each Party
hereto shall cease, except that nothing herein shall relieve any Party from
liability for any willful breach of this Agreement.  Without limiting the
foregoing, Sections 2.5(b)(i), 3.14, 4.6, 5.4, 8.3, 10.2, 12.6, 12.9, 12.10
shall survive the termination of this Agreement.  Notwithstanding anything to
the contrary contained in this Agreement, nothing shall limit or prevent any
Party from exercising any rights or remedies it may have under Section 12.9
hereof in lieu of terminating this Agreement pursuant to Section 10.1.
 
32

--------------------------------------------------------------------------------


 
ARTICLE XI
 
INDEMNIFICATION PROVISIONS
 
Section 11.1 Borrowers’ Indemnification Obligation
 
Each Borrower agrees that, from and after the Closing, it shall, jointly and
severally, indemnify, defend and hold harmless Buyer, Rosenthal, their
respective officers, directors, Affiliates, partners, members, managers,
employees, agents and other representatives from and against any damages,
claims, losses, liabilities, costs and expenses (including, without limitation,
reasonable attorneys’ fees) (each, a “Liability” and, collectively,
“Liabilities”) incurred by any of the foregoing Persons arising out of (a) any
inaccuracy or breach of any representation or warranty of Obligors contained in
Article III of this Agreement, (b) any breach of any covenant or agreement of
Obligors contained in this Agreement, (c) any successor liability claims or
claims with respect to liens on the Purchased Assets whether senior to or junior
to Rosenthal’s security interest in the Purchased Assets, (d) any of the
Excluded Liabilities or (e) the operation of the Business prior to the
Closing.  For the avoidance of doubt, Mr. Goldstein has no indemnification
obligations under this Agreement for the benefit of any other Party.  The
indemnification obligation set forth in clause (c) above shall be joint and
several with Rosenthal.
 
Section 11.2 Rosenthal’s Indemnification Obligation
 
Rosenthal agrees that, from and after the Closing, it shall indemnify, defend
and hold harmless Buyer, its officers, directors, Affiliates, partners, members,
managers, employees, agents and other representatives from and against any
Liabilities incurred by any of the foregoing Persons arising out of (a) any
inaccuracy or breach of any representation or warranty of Rosenthal contained in
Article IV of this Agreement (b) any breach of any covenant or agreement of
Rosenthal contained in this Agreement, (c) any of the Excluded Liabilities and
(d) any successor liability claims or claims with respect to liens on the
Purchased Assets whether senior to or junior to Rosenthal’s security interest in
the Purchased Assets.  The indemnification obligation set forth in clause (d)
above shall be joint and several with the Borrowers.  Any indemnification which
Rosenthal is required to make hereunder shall be offset against payments due
under Section 2.5(b)(iii)(B).
 
Section 11.3 Buyer’s Indemnification Obligation
 
(a) Buyer agrees that, from and after the Closing, it shall indemnify, defend
and hold harmless Rosenthal and Borrowers, their respective officers, directors,
Affiliates, partners, members, managers, employees, agents and other
representatives from and against any Liabilities incurred by any of the
foregoing Persons arising out of (i) any inaccuracy or breach of any
representation or warranty of Buyer contained in Article V of this Agreement,
(ii) any breach of any covenant or agreement of Buyer contained in this
Agreement, (iii) any of the Assumed Liabilities or (iv) the operation of the
Business from and after the Closing.
 
(b) Buyer agrees that from and after the Closing, it shall indemnify, defend and
hold harmless Rosenthal and Borrowers, their respective officers, directors,
Affiliates, partners, members, managers, employees, agents and representatives
from and against any Liabilities incurred by any of the foregoing Persons
arising out of claims asserted or brought against any of the aforementioned
Persons by Habib Noor in connection with this Agreement, the Letter of Intent,
or the transactions contemplated by this Agreement.
 
33

--------------------------------------------------------------------------------


 
Section 11.4 Procedures for Indemnification for Third Party Claims
 
For purposes of this Article XI, any Party entitled to be indemnified under
Article XI is referred to herein as an “Indemnified Party,” and any Party
obligated to provide indemnification under Article XI is referred to herein as
an “Indemnifying Party.”  The obligations and liabilities of the Parties under
this Article XI with respect to, relating to or arising out of claims of third
parties (individually, a “Third Party Claim” and, collectively, the “Third Party
Claims”) shall be subject to the following terms and conditions:
 
(a) The Indemnified Party shall give the Indemnifying Party prompt written
notice (but in no event later than ten (10) Business Days following the receipt)
of any Third Party Claim, and the Indemnifying Party may undertake the defense
of that claim by representatives chosen by it and reasonably satisfactory to the
Indemnified Party; provided that (i) such Third Party Claim involves only
monetary (and does not involve criminal or quasi criminal allegations or a claim
which the Indemnified Party reasonably believes an adverse determination would
be detrimental to or injure the Indemnified Party’s reputation or future
business prospects) and (ii) the Indemnifying Party shall have acknowledged in
writing its indemnification obligations hereunder in respect of such claim.  Any
such notice of a Third Party Claim shall identify with reasonable specificity
the basis for the Third Party Claim, the facts giving rise to the Third Party
Claim and the amount of the Third Party Claim (or, if such amount is not yet
known, a reasonable estimate of the amount of the Third Party Claim).  The
Indemnified Party shall make available to the Indemnifying Party copies of all
relevant documents and records in its possession.  Failure of an Indemnified
Party to give prompt notice shall not relieve the Indemnifying Party of its
obligation to indemnify, except to the extent that the failure to so notify
materially prejudices the Indemnifying Party’s ability to defend such claim
against a third party.
 
(b) If (i) the Indemnifying Party disputes its liability, (ii) the Indemnifying
Party accepts it liability but chooses not to defend the Third-Party Claim,
(iii) the Indemnifying Party chooses to defend the Third-Party Claim but any
time thereafter fails to prosecute or defend vigorously and diligently or settle
the Third-Party Claim or (iv) the Indemnifying Party fails to give notice of its
acceptance or dispute of its liability within the thirty-day notice period, then
the Indemnified Party will have the right (but not the obligation) to defend, at
the sole cost and expense of the Indemnifying Party, the Third-Party Claim by
all appropriate proceedings, which proceedings will be prosecuted by the
Indemnified Party in good faith or will be settled at the discretion of the
Indemnified Party.  The Indemnified Party shall make its election whether or not
to defend within ten (10) calendar days after the expiration of the thirty-day
notice period (if it fails to give any notice whatsoever during this period, it
shall be deemed to have elected not to defend).  The Indemnified Party will have
full control of such defense and proceedings, including any compromise or
settlement thereof; provided, however, that if requested by the Indemnified
Party, the Indemnifying Party will, at the sole cost and expense of the
Indemnifying Party, provide reasonable cooperation to the Indemnified Party and
its counsel in contesting any third-party claim that the Indemnified Party is
contesting.  Notwithstanding the foregoing provisions of this Section 11.4(b),
the Indemnifying Party will not bear the costs and expenses of the Indemnified
Party’s defense pursuant to this Section 11.4 or of the Indemnifying Party’s
participation therein at the Indemnified Party’s request.
 
34

--------------------------------------------------------------------------------


 
(c) Each Indemnified Party shall have the right to employ separate counsel in
such claim and participate in the defense thereof, but the fees and expenses of
such counsel (other than expenses reasonably incurred prior to the Indemnifying
Party’s assumption of the defense) shall be at the expense of each Indemnified
Party unless: (i) the Indemnifying Party has agreed to pay such expenses; (ii)
the Indemnifying Party has failed promptly to assume the defense and employ
counsel reasonably satisfactory to such Indemnified Party; or (iii) the named
parties to any such Proceeding (including any impleaded parties) include any
Indemnified Party and the Indemnifying Party or an Affiliate of the Indemnifying
Party, and such Indemnified Party shall have been advised by counsel that either
(x) there is reasonably likely to be one or more legal defenses available to it
which are different from or in addition to those available to the Indemnifying
Party or such Affiliate or (y) a conflict of interest is reasonably likely to
exist if such counsel represents such Indemnified Party and the Indemnifying
Party or its Affiliate; provided, however, that the Indemnifying Party shall
not, in connection with any one such Proceeding or separate but substantially
similar or related proceedings in the same jurisdiction arising out of the same
general allegations or circumstances, be responsible hereunder for the fees and
expenses of more than one such firm of separate counsel (in addition to any
local counsel), which counsel shall be designated by such Indemnified Party.
 
(d) Without the consent of the Indemnified Party, the Indemnifying Party or
Parties shall not consent to, and the Indemnified Party shall not be required to
agree to, the entry of any judgment or enter into any settlement (A) where the
Third-Party Claim which the Indemnifying Party proposes to settle involves the
business reputation of the Purchaser or its Affiliates or the possible criminal
culpability of the Purchaser or its Affiliates or any of their respective
officers, directors or employees, and (B) unless such judgment or settlement (i)
includes as an unconditional term thereof the giving of a release from all
liability with respect to such claim by each claimant or plaintiff to each
Indemnified Party that is the subject of such Third-Party Claim, (ii) provides
that the sole relief is monetary damages which are paid in full by the
Indemnifying Party or Parties (and such monetary damages shall be actually paid
in full by the Indemnifying Party or Parties) and (iii) does not include a
statement as to or any admission of fault, culpability or a failure to act, by
or on behalf of any Indemnified Party.
 
Section 11.5 Indemnification Limitations
 
(a) Time Limits On Indemnification.  No claim for indemnification hereunder on
account of a breach or inaccuracy of a representation or warranty shall be made
after the expiration of the survival periods referred to in Section 12.1 of this
Agreement.  No claim for indemnification for any other claim hereunder shall be
made after the second anniversary of the Closing Date.  Notwithstanding the
foregoing, if a written claim or written notice for indemnification is given
under this Article XI with respect to (i) any representation or warranty or (ii)
any other indemnification claim prior to the expiration of its applicable
survival period, the claim for indemnification with respect thereto shall
continue until such claim is finally resolved.
 
(b) Net Recovery.  The amount which an Indemnified Party shall be entitled to
receive from an Indemnifying Party under this Article XI with respect to any
indemnifiable Liability shall be net of any recovery actually received by such
Indemnified Party from unaffiliated third parties (including insurance proceeds
(except from self-insurance programs), counterclaims, subrogation actions,
warranties and indemnification from, and other claims against, third parties and
the like).
 
35

--------------------------------------------------------------------------------


 
(c) Damage Limitation.  An Indemnified Party shall not be entitled to
indemnification for consequential, punitive, indirect, incidental, speculative
or special damages or lost profits, except in the event of fraud.
 
(d) Waiver of Conditions.  The right of an Indemnified Party to indemnification
hereunder shall not be affected by any investigation conducted with respect to
the accuracy of or compliance with any of the representations, warranties,
covenants or obligations set forth in this Agreement.  Notwithstanding the
foregoing, the waiver of any condition based on the accuracy of any
representation or warranty, or on the performance of or compliance with any
covenant or obligation, shall negate the right to indemnification or other
remedy based on such representations, warranties, covenants and obligations.
 
(e) Right to Indemnification.  No Party shall have a right to indemnification
hereunder unless the Liabilities incurred by such Party, in the aggregate,
exceed $25,000, at which time such Party shall be entitled to the entire amount
of Liabilities incurred by such Party, including the initial $25,000.
 
(f) Maximum Recovery. (i) The maximum aggregate recovery that Buyer shall be
entitled to receive from Rosenthal under this Article XI shall not exceed
$1,000,000 in the aggregate for claims made through the one year anniversary of
the Closing Date and the lesser of (x) $750,000 and (y) $1,000,000 minus
Liabilities in respect of claims made through the one year anniversary of the
Closing Date, in the aggregate for claims made thereafter.  The maximum
aggregate recovery that Buyer shall be entitled to receive from the Borrowers
under this Article XI shall not exceed $1,000,000 in the aggregate for claims
made through the one year anniversary of the Closing Date and the lesser of (x)
$750,000 and (y) $1,000,000 minus Liabilities in respect of claims made through
the one year anniversary of the Closing Date, in the aggregate for claims made
thereafter.  Except with respect to claims made pursuant to Section 11.3(b), the
maximum aggregate recovery that Rosenthal and the Obligors, in the aggregate,
shall be entitled to receive from the Buyer under this Article XI shall be
$1,000,000 in the aggregate for claims made through the one year anniversary of
the Closing Date and the lesser of (x) $750,000 and (y) $1,000,000 minus
Liabilities in respect of claims made through the one year anniversary of the
Closing Date in the aggregate for claims made thereafter.
 
(ii) Notwithstanding the foregoing or anything to the contrary contained herein,
the Parties hereto acknowledge and agree that any indemnification claims which
apply to the maximum aggregate recovery amount to which Buyer is entitled
pursuant to Section 11.5(f)(i) above shall only be applicable to the extent that
Buyer actually incurs expenses or is determined liable.  By way of example, in
the event that there is a Third-Party Claim against both Buyer and Rosenthal and
Rosenthal assumes the defense of such Third-Party Claim (thereby accepting
indemnification liability) and a judgment is entered against Rosenthal for such
claim and there is no finding of liability on the part of Buyer but there is a
finding of liability on the part of Rosenthal, then the expenses incurred by
Rosenthal in defending such claim and any amounts paid by Rosenthal to satisfy
such judgment shall not apply to the maximum aggregate recovery amount to which
Buyer is entitled pursuant to Section 11.5(f)(i) above.
 
36

--------------------------------------------------------------------------------


 
Section 11.6 Exclusive Remedy
 
Except as set forth in Sections 2.5(b)(i) and 12.9, the remedies provided in
this Article XI shall be the sole and exclusive remedies of the Parties with
respect to any claim hereunder.
 
ARTICLE XII
 
GENERAL PROVISIONS
 
Section 12.1 Survival of Representations and Warranties; Disclosure
 
The representations and warranties made by Obligors in Article III of this
Agreement shall survive until the date that is 15 months after the Closing Date;
provided, however that the representations and warranties made by Obligors in
Section 3.13 hereof shall terminate when the applicable statutes of limitations
with respect to the liabilities in question expire (after giving effect to any
extensions or waivers thereof), plus thirty (30) days.  The representations and
warranties made by Buyer in Article V of this Agreement shall survive until the
date that is 15 months after the Closing Date.  The representations and
warranties made by Rosenthal in Article IV of this Agreement shall survive until
the date that is 15 months after the Closing Date.  Disclosure by any Party in
any section of its disclosure schedule shall be deemed disclosure with respect
to all applicable sections so long as it is readily apparent from the context
that the disclosure in one section is also applicable to such other sections.
 
Section 12.2 Notices
 
All notices and other communications under this Agreement shall be in writing
and shall be deemed given (a) when delivered personally by hand (with written
confirmation of receipt) or (b) one Business Day following the day sent by
nationally-recognized overnight courier (with written confirmation of receipt),
in each case at the following addresses (or to such other address as a Party may
have specified by notice given to the other Party pursuant to this provision):
 
(a) if to Rosenthal:
 
Rosenthal & Rosenthal, Inc.
1370 Broadway
New York, New York  10018
Telephone: (212) 356-1415
Attention: James Occhiogrosso
 
with a copy to:
 
Kaye Scholer LLP
425 Park Avenue
New York, New York 10022
Telephone: (212) 836-8505
Attention:  Benjamin Mintz, Esq.
 
37

--------------------------------------------------------------------------------


 
(b) If to Buyer or Guarantors:
 
Corporate Resource Development Inc.
160 Broadway, 15th Floor
New York, NY  10038
Telephone: (212) 346-7960
Attention:  Jay Schecter
 
with a copy to:
 
Bryan Cave LLP
1290 Avenue of the Americas
New York, New York  10104
Telephone: (212) 541-2000
Attention:  Kenneth L. Henderson, Esq.
 
(c) If to Obligors:
 
GT Systems Inc.
295 Madison Avenue, 14th Floor
New York, New York 10017
Telephone: (917) 270-1380
Attention: Eric Goldstein
 
with a copy to:
 
Todtman, Nachamie, Spizz & Johns, P.C.
425 Park Avenue
New York, New York 10022
Telephone: (212) 754-9400
Attention:  Alex Spizz, Esq.
 
Any notice or other communication that has been given or made as of a date that
is not a Business Day shall be deemed to have been given or made on the next
succeeding day that is a Business Day.
 
Section 12.3 Headings
 
The headings contained in this Agreement and the disclosure schedules are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement or the disclosure schedules.  Unless the
context of this Agreement otherwise requires, words of any gender are deemed to
include each other gender and words using the singular or plural number also
include the plural or singular number, respectively.
 
Section 12.4 Entire Agreement
 
This Agreement, together with the exhibits and schedules attached hereto, any
other agreement or certificates delivered pursuant hereto constitute the entire
agreement, and supersede all prior agreements and undertakings, both written and
oral, between the parties hereto with respect to the subject matter hereof.
 
38

--------------------------------------------------------------------------------


 
Section 12.5 Assignment; Parties in Interest
 
Neither this Agreement nor any rights or obligations hereunder shall be assigned
by any Party without the prior written consent of the other Party.  This
Agreement shall be binding upon and inure solely to the benefit of each Party
hereto and its successors and permitted assigns, and nothing in this Agreement,
express or implied, is intended to confer upon any other Person any rights or
remedies of any nature whatsoever under this Agreement, other than Article XI
hereof (which are intended to be for the benefit of the Persons covered thereby
and may be enforced by such Persons).
 
Section 12.6 Governing Law; Consent to Jurisdiction
 
This Agreement shall be governed by, and construed in accordance with, the Laws
of the State of New York applicable to contracts executed in and to be performed
entirely in that State, without regard to conflicts of Laws principles thereof
to the extent that the general application of the Laws of another jurisdiction
would be required thereby.  The Parties hereto hereby irrevocably submit to the
jurisdiction of any state or federal court sitting in the County of New York,
State of New York, in any action or proceeding arising out of or relating to
this Agreement, and the Parties hereby irrevocably agree that all claims in
respect of such action or proceeding may be heard and determined exclusively in
such state or federal court.  The Parties hereto hereby irrevocably waive, to
the fullest extent permitted by Law, any objection which they or any of them may
now or hereafter have to the laying of the venue of any such action or
proceeding brought in any such court, and any claim that any such action or
proceeding brought in any such court has been brought in an inconvenient
forum.  EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF SUCH
PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.
 
Section 12.7 Counterparts
 
This Agreement may be executed and delivered (including by facsimile
transmission or .pdf) in one or more counterparts, and by the parties hereto in
separate counterparts, each of which when executed shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement.
 
Section 12.8 Severability
 
In case any provision in this Agreement shall be held invalid, illegal or
unenforceable in a jurisdiction, such provision shall be modified or deleted, as
to the jurisdiction involved, only to the extent necessary to render the same
valid, legal and enforceable, and the validity, legality and enforceability of
the remaining provisions hereof shall not in any way be affected or impaired
thereby nor shall the validity, legality or enforceability of such provision be
affected thereby in any other jurisdiction.
 
39

--------------------------------------------------------------------------------


 
Section 12.9 Specific Performance
 
(a) The Parties hereto agree that time is of the essence of the Transactions and
if the Closing shall not have occurred on or before the Outside Date, Buyer
shall be entitled to seek specific enforcement of the terms and provisions of
this Agreement, unless Buyer’s failure to fulfill any obligation under this
Agreement has been the cause of, or resulted in, the failure of the Transactions
to be consummated on or before the Outside Date.
 
(b) The Parties hereto further agree that irreparable damage would occur in the
event that the provisions of Sections 6.3, 8.3, and 8.8 were not performed in
accordance with their specific terms or were otherwise breached.  Accordingly,
the Parties further agree that Buyer shall be entitled to seek an injunction or
restraining order to prevent breaches of these sections and to seek to enforce
specifically the terms and provisions thereof, this being in addition to any
other right or remedy to which Buyer may be entitled under this Agreement, at
law or in equity.
 
Section 12.10 Fees and Expenses
 
Except as otherwise expressly provided herein, all fees, costs and expenses
incurred in connection with this Agreement and the Transactions shall be paid by
the Party incurring the same, regardless of the termination, if any, of this
Agreement pursuant to Section 10.1.  Notwithstanding the foregoing, any costs
and expenses incurred by Rosenthal hereunder and any transactions contemplated
hereunder shall become Obligations under the 2007 Loan Agreement and Obligors
shall, jointly and severally, indemnify Rosenthal for such fees and expenses.
 
Section 12.11 Amendment
 
This Agreement may not be modified, amended, altered or supplemented except upon
the execution and delivery of a written agreement executed by Obligors, Buyer,
Rosenthal, and the Guarantors (with respect to any provision applicable to
them).
 
Section 12.12 Waiver
 
At any time prior to the Closing Date, any Party hereto may (a) extend the time
for the performance of any of the obligations or other acts of the other Party
hereto, (b) waive any inaccuracies in the representations and warranties
contained herein or in any document delivered pursuant hereto and (c) waive
compliance with any of the agreements or conditions contained herein.  Any such
extension or waiver shall be valid if set forth in an instrument in writing
signed by the Parties hereto.  The failure of any Party hereto to assert any of
its rights hereunder shall not constitute a waiver of such rights.
 
Section 12.13 Guaranty
 
(a) The Guarantors hereby irrevocably and unconditionally guarantee the due and
punctual payment of the Cash Purchase Price and all other monetary obligations
of the Buyer to Rosenthal under this Agreement.  Guarantors acknowledge and
agree that their obligations hereunder are absolute, unconditional and
irrevocable, that this is a continuing guarantee of payment, and that this
guarantee shall remain in full force and effect and be binding upon the
Guarantors, and their respective successors and assigns until the indefeasible
payment and satisfaction in full of the obligations guaranteed hereby.
 
40

--------------------------------------------------------------------------------


 
(b) Each Guarantor hereby waives presentment to, demand of payment from and
protest to Buyer of the Cash Purchase Price and all other monetary obligations
of the Buyer to Rosenthal under this Agreement, and also waives notice of
acceptance of its guaranty and notice of protest for nonpayment.  The
obligations of each Guarantor hereunder shall not be affected by (i) the failure
of Rosenthal to assert any claim or demand or to enforce any right or remedy
against Buyer or the Guarantors or (ii) the failure of Rosenthal to exercise any
right or remedy against any other guarantor of the Cash Purchase Price and all
other monetary obligations of the Buyer to Rosenthal under this Agreement.
 
(c) The obligations of each Guarantor hereunder shall not be subject to any
limitation, impairment or termination for any reason, including, without
limitation, any claim of waiver, release, surrender, alteration or compromise,
and shall not be subject to any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of Cash Purchase Price, all other monetary obligations of the
Buyer to Rosenthal or otherwise.  Without limiting the generality of the
foregoing, the obligations of each Guarantor hereunder shall not be discharged
or impaired or otherwise affected by the failure of Rosenthal to assert any
claim or demand or to enforce any remedy under this Agreement, or any guaranty
or any other agreement, by any waiver or modification of any provision thereof,
by any default, failure or delay, willful or otherwise, in the performance of
any obligations, or by any other act or omission which may or might otherwise in
any manner or to any extent vary the risk or reduce or extinguish the liability
of such Guarantor or otherwise operate as a discharge of such Guarantor as a
matter of law or equity.
 
(d) Each Guarantor hereby waives and releases in favor of Rosenthal all rights
of subrogation against or in respect of Buyer and all rights of indemnification,
contribution and reimbursement from Buyer and its property, in each case in
connection with this guaranty and any payments made hereunder, and regardless of
whether such rights arise by operation of law, pursuant to contract or otherwise
until such time as the Cash Purchase Price and all other monetary obligations of
the Buyer to Rosenthal under this Agreement have been fully paid.
 
ARTICLE XIII
 
CERTAIN DEFINITIONS
 
For purposes of this Agreement, the term:
 
“2007 Loan Agreement” shall have the meaning ascribed to it in the Recitals.
 
“Action” shall have the meaning ascribed to it in Section 3.6.
 
“Affiliate” of a Person means a Person that directly or indirectly, through one
or more intermediaries, Controls, is Controlled by, or is under common Control
with, the first mentioned Person.
 
“Agreement” shall have the meaning ascribed to it in the Preamble.
 
“Article 9” shall have the meaning ascribed to it in the Recitals.
 
41

--------------------------------------------------------------------------------


 
“Article 9 Sale” shall have the meaning ascribed to it in Section 1.2.
 
“Assignment and Assumption Agreement” shall have the meaning ascribed to it in
Section 9.2(i).
 
“Assumed Contracts” shall have the meaning ascribed to it in Section 2.1(d).
 
“Assumed Liabilities” shall have the meaning ascribed to it in Section 2.3.
 
“Balance Sheet” shall have the meaning ascribed to it in Section 3.5(a).
 
“Balance Sheet Date” shall have the meaning ascribed to it in Section 3.5(a).
 
“Bill of Sale” shall have the meaning ascribed to it in Section 2.6(b)(i).
 
“Borrowers” and “Borrower” shall have the meanings ascribed to them the
Preamble.
 
“Borrower Employee Plans” shall have the meaning ascribed to it in Section 3.7.
 
“Borrower Employees” shall have the meaning ascribed to it in Section 3.12(a).
 
“Borrower Organizational Documents” shall have the meaning ascribed to it in
Section 3.3.
 
“Borrower Permits” shall have the meaning ascribed to it in Section 3.8.
 
“Business” means the business Obligors are engaged in, consisting of the
temporary and permanent placement of employees, other than the portion of such
business which relates exclusively to the Excluded Industries.
 
“Business Day” means any calendar day which is not a Saturday, Sunday or federal
holiday.
 
“Business Records” shall have the meaning ascribed to it in Section 2.1(c).
 
“Buyer” shall have the meaning ascribed to it in the Preamble.
 
“Buyer Disclosure Schedule” shall have the meaning ascribed to it in the
preamble to Article V.
 
“Cash Purchase Price” shall have the meaning ascribed to it in Section 2.5(a).
 
“Closing” shall have the meaning ascribed to it in Section 2.6(a).
 
“Closing Date” shall have the meaning ascribed to it in Section 2.6(a).
 
“Closing Date Payment” shall have the meaning ascribed to it in Section
2.5(b)(ii).
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
42

--------------------------------------------------------------------------------


 
“Collateral” shall have the meaning ascribed to it in the Recitals.
 
“Consents” shall have the meaning ascribed to it in Section 8.7.
 
“Consulting Agreement” shall have the meaning ascribed to it in Section 9.2(g).
 
“Control” (including the terms “Controlled by” and “under common Control with”)
means the possession, directly or indirectly or as trustee or executor, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, as trustee or
executor, by contract or credit arrangement or otherwise.
 
“CRS” shall have the meaning ascribed to it in the Preamble.
 
“CRS Shares” shall mean the number of shares of CRS common stock issued to
Rosenthal on the Closing Date as part of the Purchase Price with a fair market
value (measured based on a 30-day volume-weighted average price) equal to
$2,250,000 in the aggregate and subject to the Share Repurchase Agreement.
 
“Deposit” shall have the meaning ascribed to it in Section 2.5(b)(ii).
 
“Designated Events of Default” shall have the meaning ascribed to it in the
Recitals.
 
“Designated Obligor” means such Obligor as named and designated by Mr. Goldstein
as agent for Obligors in writing to Rosenthal.
 
“Employee Assets” shall have the meaning ascribed in Section 2.1(b).
 
“Encumbrance” means any charge, claim, community property interest, condition,
easement, covenant, warrant, demand, encumbrance, equitable interest, lien, deed
of trust, mortgage, option, purchase right, pledge, hypothecation security
interest, right of first refusal or other right of third parties or restriction
of any kind, including any restriction on use, voting, transfer, receipt of
income or exercise of any other attribute of ownership, the interest of a vendor
or a lessor under any conditional sale agreement, capital lease or title
retention agreement or any purchase option, call or similar right.
 
“ERISA” shall have the meaning ascribed to it in Section 3.7.
 
“Events of Default” shall have the meaning ascribed to it in the Recitals.
 
“Exchange Act” shall have the meaning ascribed to it in Section 3.4.
 
“Excluded Assets” shall have the meaning ascribed to it in Section 2.2.
 
“Excluded Industries” means the businesses of GT and Affiliates of Obligors
consisting of the temporary and permanent placement of employees (i) in the
light industrial industry and (ii) for translation and interpreting services.
 
“Excluded Liabilities” shall have the meaning ascribed to it in Section 2.4.
 
“Execution Date” shall have the meaning ascribed to it in the Preamble.
 
43

--------------------------------------------------------------------------------


 
“Financial Statements” shall have the meaning ascribed to it in Section 3.5(a).
 
“Fixed Assets” shall have the meaning ascribed to it in Section 2.1(a).
 
“Forbearance Agreement” shall have the meaning ascribed to it in the Recitals.
 
“GAAP” means United States generally accepted accounting principles consistently
applied.
 
“Governmental Authority” means any United States federal, state or local
government, governmental, regulatory or administrative authority, agency,
self-regulatory body, instrumentality or commission, and any court, tribunal or
judicial or arbitral body (including private bodies) and any political or other
subdivision, department or branch of any of the foregoing.
 
“Gross Sales Payments” shall have the meaning ascribed to it in Section
2.5(b)(iii)(B).
 
“GT” shall have the meaning ascribed to it in the Preamble.
 
“Guarantors” shall have the meaning ascribed to it in the Preamble.
 
“ICG” means Integrated Consulting Group of NY LLC, a New York limited liability
company.
 
“Initial Payment” shall have the meaning ascribed to it in Section 2.5(b)(ii).
 
“Intellectual Property” means all rights of Borrowers in and to (a) patents,
patent applications and patent disclosures, together with all reissuances,
continuations, continuations in part, revisions, extensions, reexaminations,
provisionals, divisions, renewals, revivals, and foreign counterparts thereof
and all registrations and renewals in connection therewith, (b) trademarks,
service marks, trade dress, logos, trade names and corporate names and other
indicia of origin and corporate branding, assumed names and dbas, together with
all translations, adaptations, derivations and combinations thereof and
including all goodwill associated therewith, and all applications, registrations
and renewals in connection therewith, (c) works of authorship, copyrightable
works, copyrights and all applications, registrations and renewals in connection
therewith, (d) mask works and all applications, registrations and renewals in
connection therewith, (e) trade secrets, inventions and confidential business
information (including ideas, research and development, know-how, formulas,
compositions, manufacturing and production processes and techniques, technical
data, designs, drawings, specifications, customer and supplier lists, pricing
and cost information, business and marketing plans and proposals, assembly,
test, installation, service and inspection instructions and procedures,
technical, operating and service and maintenance manuals and data, hardware
reference manuals and engineering, programming, service and maintenance notes
and logs), (f) Internet addresses, uniform resource locaters, domain names,
Websites and Web pages, (g) any and all other intellectual property and
proprietary rights, (h) company-wide telephone numbers and (i) goodwill related
to all of the foregoing, in each case to the extent used or useful in the
operation of the Business or related to the Purchased Assets.
 
“Indemnified Party” shall have the meaning ascribed to it in Section 11.4.
 
44

--------------------------------------------------------------------------------


 
“Indemnifying Party” shall have the meaning ascribed to it in Section 11.4.
 
“IRS” shall have the meaning ascribed to it in Section 3.7.
 
“knowledge” means, with respect to Obligors, the knowledge obtained or
obtainable after due inquiry and reasonable investigation by Mr. Goldstein
and/or Kurt Carlson.
 
“Laws” means any federal, state or local statute, law, rule, ordinance, code or
regulation of any Governmental Authority.
 
“Lender Rights” shall have the meaning ascribed to it in the Recitals.
 
“Letter of Intent” shall have the meaning ascribed to it in Section 2.5(b)(i).
 
“Liability” and, collectively, “Liabilities” shall have the meaning ascribed to
it in Section 11.1.
 
“Loan Documents” shall have the meaning ascribed to it in Section 4.4.
 
“Loans” shall have the meaning ascribed to it in the Recitals.
 
“Location” shall have the meaning ascribed to it in Section 7.3(a).
 
“Mr. Goldstein” shall have the meaning ascribed to it in the Preamble.
 
“Multiemployer Plan” shall have the meaning ascribed to it in Section 3.7.
 
“Multiple Employer Plan” shall have the meaning ascribed to it in Section 3.7.
 
“Notice” and “Notices” shall have the meanings ascribed to them in Section 4.7.
 
“Notice Date” shall have the meaning ascribed to it in Section 4.7.
 
“Obligations” shall have the meaning ascribed to it in the Recitals.
 
“Obligor Disclosure Schedule” means that certain disclosure schedule delivered
by Obligors to Buyer and attached hereto and made part hereof.
 
“Obligor Material Adverse Effect” means a material adverse effect on (A) the
Business or the Purchased Assets or (B) the ability of Obligors to consummate
the Transactions, except in each case for any such effect resulting from,
arising out of or relating to (i) general economic conditions in the United
States of America or changes therein which affects the business of the temporary
and permanent placement of employees generally and not the Borrowers’ in
particular; (ii) national or international political conditions, including any
engagement in or escalation of hostilities, pursuant to the declaration of a
national emergency or war, or the occurrence of any military or terrorist
attack; or (iv) the taking of any action by Rosenthal, Buyer or any of their
respective Affiliates.
 
“Obligors” and “Obligor” shall have the meanings ascribed to them in the
Preamble.
 
45

--------------------------------------------------------------------------------


 
“Operating Affiliates” shall have the meaning ascribed to it in the Preamble.
 
“Order” shall have the meaning ascribed to it in Section 3.6.
 
“Outside Date” shall have the meaning ascribed to it in Section 10.1(b).
 
“Over-advances” shall have the meaning ascribed to it in the Recitals.
 
“Parties” shall have the meaning ascribed to it in the Preamble.
 
“Permits” means permits, certificates, licenses, approvals and other
authorizations from Governmental Authorities.
 
“Person” means an individual, corporation, partnership, limited liability
company, association, trust, unincorporated organization or other entity.
 
“Purchase Price” shall have the meaning ascribed to it in Section 2.5(a).
 
“Purchased Assets” shall have the meaning ascribed to it in Section 2.1.
 
“Quarterly Payments” shall have the meaning ascribed to it in Section
2.5(b)(iii)(A).
 
“Representatives” shall have the meaning ascribed to it in Section 8.8.
 
“Reservation of Rights Letter” shall have the meaning ascribed to it in the
Recitals.
 
“Restrictive Covenants” shall have the meaning ascribed to it in Section 6.3(c).
 
“Restricted Period” shall have the meaning ascribed to it in Section 6.3(a).
 
“Restricted Territories” means New York, New Jersey, Pennsylvania, Connecticut,
the District of Columbia and Florida.
 
“Return” means, with respect to Taxes, any report, return, statement, estimate,
declaration, form or other information required to be supplied to a Governmental
Authority in connection with Taxes.
 
“Revolver Loans” shall have the meaning ascribed to it in the Recitals.
 
“Rosenthal” shall have the meaning ascribed to it in the Preamble.
 
“Rosenthal Disclosure Schedule” means the disclosure schedule delivered by
Rosenthal and attached hereto and made a part hereof.
 
“Segregated” shall have the meaning ascribed to it in Section 2.2(d).
 
“Service and Collections Agreement” shall have the meaning ascribed to it in
Section 9.2(f).
 
“Service Agreement” shall have the meaning ascribed to it in Section 9.2(j).
 
46

--------------------------------------------------------------------------------


 
“Share Repurchase Agreement” shall have the meaning ascribed to it in Section
9.2(r).
 
“Signing Deposit” shall have the meaning ascribed to it in Section 2.5(b)(ii).
 
“Subject Collateral” shall have the meaning ascribed to it in the Recitals.
 
“Subsidiary” means any Person with respect to which a specified Person directly
or indirectly (A) owns a majority of the equity interests, (B) has the power to
elect a majority of that Person’s board of directors or similar governing body,
or (C) otherwise has the power, directly or indirectly, to direct the business
and policies of that Person.
 
“Tangible Net Worth” shall have the meaning ascribed to it in the Recitals.
 
“Tax” or “Taxes” means any and all taxes, fees, levies, duties, tariffs, imposts
and other charges of any kind (together with any and all interest, penalties,
additions to tax and additional amounts imposed with respect thereto) imposed by
any Governmental Authority, including:  taxes or other charges on or with
respect to income, franchise, windfall or other profits, gross receipts,
property, sales, use, equity interests, payroll, employment, social security,
workers’ compensation, unemployment compensation or net worth; taxes or other
charges in the nature of excise, withholding, ad valorem, stamp, transfer,
value-added or gains taxes; license, registration and documentation fees; and
customers’ duties, tariffs and similar charges.
 
“Term Loan” shall have the meaning ascribed to it in the Recitals.
 
“Third Party Claim” and, collectively, “Third Party Claims” shall have the
meaning ascribed to it in Section 11.4.
 
“Transactions” shall have the meaning ascribed to it in Section 3.2.
 
“Tri-State” shall have the meaning ascribed to it in the Preamble.
 
“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the issue of perfection of
security interests.
 
“Working Capital” shall have the meaning ascribed to it in the Recitals.
 
[Signature page follows]
 
47

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed as of the date first written above.
 

 
ROSENTHAL & ROSENTHAL, INC.
         
By:
/s/ James J. Occhiogrosso
      Name: James J. Occhiogrosso        Title: Executive Vice President        
 

 

 
GT SYSTEMS INC.
         
By:
/s/ Eric Goldstein
      Name: Eric Goldstein       Title: President          

 

 
ACCOUNTEKNOLOGY GROUP INC.
ALDAN TROY GROUP, INC.
B. BARNES ASSOCIATES INC.
CREATIVE NETWORK SYSTEMS INC.
DECORUM CONSULTING GROUP INC.
DIVERSITY SERVICES OF DC, INC.
DIVERSITY STAFFING, INC.
F.S.I. SERVICES, INC.
H R STAFFING INC.
J.D. & TUTTLE HOSPITALITY STAFFING, INC.
LERNER, CUMBO & ASSOCIATES, INC.
ON THE MARKS PERSONNEL INC.
PAULSON SEARCH INC.
PEOPLE FINDERS PLUS, INC.
PERSONNEL SPECIALIST INC.
PROMPT PERSONNEL ASSOCIATES INC.
PYRAMID STAFFING SERVICE, INC.
RWP SOLUTIONS INC.
SEARCHPOINT 1 INC.
SEGUE SEARCH OF CONNECTICUT, INC.
SEGUE SEARCH, INC.
STAFF “ONE” INC.
STAFF DESIGN, INC.
STAFFING REMEDIES INC.
STAFFING UNLIMITED.COM INC.
STRATEGIC RESOURCES STAFFING INC.
SYNERGY PERSONNEL INC.

 
[Signature Page to Foreclosure and Asset Purchase Agreement]
 
48

--------------------------------------------------------------------------------



 

 
TDF CONSULTING GROUP INC.
TEMPORARY ALTERNATIVES, INC.
TEMPORARY SERVICES INC.
THE DRAYER SEARCH GROUP INC.
THE EMPLOYMENT SOURCE INC.
THE GOLD STANDARD INC.
THE MILLER CANG AGENCY INC.
THE PROFESSIONALS PERSONNEL INC.
THE TUTTLE AGENCY INC.
TRIANGLE PERSONNEL ASSOCIATES INC.
TROY ASSOCIATES INC.
TUTTLE AGENCY OF PENNSYLVANIA, INC.

 
 

           
 
By:
/s/ Eric Goldstein       Name: Eric Goldstein       Title: President          

 

 
STAFFING REMEDIES, LLC
         
By:
/s/ Eric Goldstein
      Name: Eric Goldstein       Title: Managing Member          

         
/s/ Eric Goldstein
 
ERIC GOLDSTEIN



[Signature Page to Foreclosure and Asset Purchase Agreement]
 
 
 
49

--------------------------------------------------------------------------------

 
 

 
CORPORATE RESOURCE DEVELOPMENT INC.
     
By:
/s/ Jay H. Schecter
    Name: Jay H. Schecter     Title:  Chief Executive Officer      

 
With respect to Section 12.13, Article V and Article XII only (as applicable)


CORPORATE RESOURCE SERVICES, INC.
       
By:
/s/ Jay H. Schecter
    Name:      Title:         

 
With respect to Section 12.13, Article V and Article XII only (as applicable)
 
TRI-STATE EMPLOYMENT SERVICES, INC.
       
By:
/s/ Jay H. Schecter
    Name:      Title:         

 
[Signature Page to Foreclosure and Asset Purchase Agreement]
 
 
 
50

--------------------------------------------------------------------------------

 


EXHIBIT A
 
Form of Bill of Sale
 
51

--------------------------------------------------------------------------------




EXHIBIT B
 
Purchase Price Allocation
 
The Purchase Price (including, for this purpose, Assumed Liabilities) shall be
allocated among the Purchased Assets as specified in a schedule to be prepared
and delivered by Buyer to Rosenthal within 180 days after the Closing Date.
 Such allocation shall be mutually agreed upon between Buyer and Rosenthal, and
be prepared in accordance with section 1060 of the Internal Revenue Code of 1986
and the regulations implementing that section, as reasonably determined by
Buyer.
 
52

--------------------------------------------------------------------------------


 
EXHIBIT C
 
[Intentionally Left Blank]
 
53

--------------------------------------------------------------------------------


 
EXHIBIT D
 
Form of Article 9 Sale Notice
 
54

--------------------------------------------------------------------------------


 
EXHIBIT E
 
List of Persons to Whom Article 9 Sale Notice Was Sent
 
55

--------------------------------------------------------------------------------


 
EXHIBIT F
 
Form of Service and Collections Agreement
 
56

--------------------------------------------------------------------------------


 
EXHIBIT G
 
Form of Consulting Agreement for Eric Goldstein
 
57

--------------------------------------------------------------------------------


 
EXHIBIT H
 
Form of Legal Opinion to Buyer from Obligors’ Counsel
 
58

--------------------------------------------------------------------------------


 
EXHIBIT I
 
Form of Assignment and Assumption Agreement - Light Industrial
 
59

--------------------------------------------------------------------------------


 
EXHIBIT J
 
Form of Amended and Restated Service Agreement - Light Industrial
 
60

--------------------------------------------------------------------------------


 
EXHIBIT K
 
Form of Assignment of Domain Names
 
61

--------------------------------------------------------------------------------


 
EXHIBIT L
 
Form of Assignment of Trade Names
 
62

--------------------------------------------------------------------------------


 